           Case 2:18-bk-21394-BB                    Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                       Desc
                                                     Main Document    Page 1 of 86

 $WWRUQH\RU3DUW\1DPH$GGUHVV7HOHSKRQH )$;                             )25&285786(21/<
 1RV6WDWH%DU1R (PDLO$GGUHVV
 Lewis R. Landau (CA Bar No. 143391)
 Attorney-at-Law
 22287 Mulholland Hwy., # 318
 Calabasas, California 91302
 Voice & Fax: (888) 822-4340
 Email: Lew@Landaunet.com




     0RYDQWDSSHDULQJZLWKRXWDQDWWRUQH\
     $WWRUQH\IRU0RYDQW

                                              81,7('67$7(6%$1.5837&<&2857
                                        &(175$/',675,&72)&$/,)251,$1DPHRI',9,6,21
                                                                         LOS ANGELES DIVISION
                                                                                          

 ,QUH                                                                       &$6(12 2:18-bk-21394 BB
 Lisa Frances Platt,                                                           &+$37(511

                                                                                       127,&(2)027,21$1'027,21
                                                                                      )255(/,())5207+($8720$7,&
                                                                                         67$<81'(586&
                                                                                         ZLWKVXSSRUWLQJGHFODUDWLRQV 
                                                                                               5($/3523(57< 

                                                                                     10/15/2019
                                                                               '$7(
                                                                               7,0(10:00 am

                                                                 'HEWRU V     &285752201539

 0RYDQW Platinum Loan Servicing, Inc.



 +HDULQJ/RFDWLRQ
           (DVW7HPSOH6WUHHW/RV$QJHOHV&$                                   :HVW)RXUWK6WUHHW6DQWD$QD&$
           %XUEDQN%RXOHYDUG:RRGODQG+LOOV&$                               6WDWH6WUHHW6DQWD%DUEDUD&$
           7ZHOIWK6WUHHW5LYHUVLGH&$

 1RWLFHLVJLYHQWRWKH'HEWRUDQGWUXVWHH LIDQ\ 5HVSRQGLQJ3DUWLHV WKHLUDWWRUQH\V LIDQ\ DQGRWKHULQWHUHVWHG
   SDUWLHVWKDWRQWKHGDWHDQGWLPHDQGLQWKHFRXUWURRPVWDWHGDERYH0RYDQWZLOOUHTXHVWWKDWWKLVFRXUWHQWHUDQRUGHU
   JUDQWLQJUHOLHIIURPWKHDXWRPDWLFVWD\DVWR'HEWRUDQG'HEWRU¶VEDQNUXSWF\HVWDWHRQWKHJURXQGVVHWIRUWKLQWKH
   DWWDFKHG0RWLRQ

 7RILOHDUHVSRQVHWRWKHPRWLRQ\RXPD\REWDLQDQDSSURYHGFRXUWIRUPDWZZZFDFEXVFRXUWVJRYIRUPVIRUXVHLQ
   SUHSDULQJ\RXUUHVSRQVH RSWLRQDO/%5IRUP)5)65(63216( RU\RXPD\SUHSDUH\RXUUHVSRQVHXVLQJ
   WKHIRUPDWUHTXLUHGE\/%5DQGWKH&RXUW0DQXDO


           7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                               3DJH                                         )5)653027,21
          Case 2:18-bk-21394-BB                    Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                       Desc
                                                    Main Document    Page 2 of 86

 :KHQVHUYLQJDUHVSRQVHWRWKHPRWLRQVHUYHDFRS\RILWXSRQWKH0RYDQW VDWWRUQH\ RUXSRQ0RYDQWLIWKHPRWLRQ
   ZDVILOHGE\DQXQUHSUHVHQWHGLQGLYLGXDO DWWKHDGGUHVVVHWIRUWKDERYH

 ,I\RXIDLOWRWLPHO\ILOHDQGVHUYHDZULWWHQUHVSRQVHWRWKHPRWLRQRUIDLOWRDSSHDUDWWKHKHDULQJWKHFRXUWPD\GHHP
   VXFKIDLOXUHDVFRQVHQWWRJUDQWLQJRIWKHPRWLRQ

        7KLVPRWLRQLVEHLQJKHDUGRQ5(*8/$5127,&(SXUVXDQWWR/%5 G ,I\RXZLVKWRRSSRVHWKLVPRWLRQ
          \RXPXVWILOHDQGVHUYHDZULWWHQUHVSRQVHWRWKLVPRWLRQQRODWHUWKDQGD\VEHIRUHWKHKHDULQJDQGDSSHDUDW
          WKHKHDULQJ

        7KLVPRWLRQLVEHLQJKHDUGRQ6+257(1('127,&(SXUVXDQWWR/%5 E ,I\RXZLVKWRRSSRVHWKLV
          PRWLRQ\RXPXVWILOHDQGVHUYHDUHVSRQVHQRODWHUWKDQ GDWH      DQG WLPH DQG\RX
          PD\DSSHDUDWWKHKHDULQJ

     D        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVQRWUHTXLUHG DFFRUGLQJWRWKHFDOHQGDULQJ
               SURFHGXUHVRIWKHDVVLJQHGMXGJH 

     E        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVILOHGDQGZDVJUDQWHGE\WKHFRXUWDQGVXFK
               PRWLRQDQGRUGHUKDYHEHHQRUDUHEHLQJVHUYHGXSRQWKH'HEWRUDQGXSRQWKHWUXVWHH LIDQ\ 

     F        $QDSSOLFDWLRQIRURUGHUVHWWLQJKHDULQJRQVKRUWHQHGQRWLFHZDVILOHGDQGUHPDLQVSHQGLQJ$IWHUWKHFRXUW
               UXOHVRQWKDWDSSOLFDWLRQ\RXZLOOEHVHUYHGZLWKDQRWKHUQRWLFHRUDQRUGHUWKDWVSHFLILHVWKHGDWHWLPHDQG
               SODFHRIWKHKHDULQJRQWKHDWWDFKHGPRWLRQDQGWKHGHDGOLQHIRUILOLQJDQGVHUYLQJDZULWWHQRSSRVLWLRQWRWKH
               PRWLRQ


     'DWH 09/24/2019                                                             Lewis R. Landau, Attorney at Law
                                                                                   3ULQWHGQDPHRIODZILUP LIDSSOLFDEOH 

                                                                                   Lewis R. Landau
                                                                                   3ULQWHGQDPHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW



                                                                                   /s/ Lewis R. Landau
                                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                   6LJQDWXUHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW




          7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                              3DJH                                         )5)653027,21
         Case 2:18-bk-21394-BB                    Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                       Desc
                                                   Main Document    Page 3 of 86

             027,21)255(/,())5207+($8720$7,&67$<$6725($/3523(57<
 0RYDQWLVWKH
             +ROGHU0RYDQWKDVSK\VLFDOSRVVHVVLRQRIDSURPLVVRU\QRWHWKDWHLWKHU  QDPHV0RYDQWDVWKHSD\HHXQGHU
             WKHSURPLVVRU\QRWHRU  LVLQGRUVHGWR0RYDQWRULQGRUVHGLQEODQNRUSD\DEOHWREHDUHU
             %HQHILFLDU\0RYDQWLVHLWKHU  QDPHGDVEHQHILFLDU\LQWKHVHFXULW\LQVWUXPHQWRQWKHVXEMHFWSURSHUW\ HJ
             PRUWJDJHRUGHHGRIWUXVW RU  LVWKHDVVLJQHHRIWKHEHQHILFLDU\
             6HUYLFLQJDJHQWDXWKRUL]HGWRDFWRQEHKDOIRIWKH+ROGHURU%HQHILFLDU\
             2WKHU VSHFLI\ 


 7KH3URSHUW\DW,VVXH 3URSHUW\ 

    D $GGUHVV

         6WUHHWDGGUHVV 205 North Tigertail Road
         8QLWVXLWHQXPEHU
         &LW\VWDWH]LSFRGH Los Angeles, CA 90049

    E /HJDOGHVFULSWLRQRUGRFXPHQWUHFRUGLQJQXPEHU LQFOXGLQJFRXQW\RIUHFRUGLQJ DVVHWIRUWKLQ0RYDQW¶VGHHGRI
       WUXVW DWWDFKHGDV([KLELW 1    

 %DQNUXSWF\&DVH+LVWRU\

    D $ YROXQWDU\ LQYROXQWDU\EDQNUXSWF\SHWLWLRQXQGHUFKDSWHU                                            
       ZDVILOHGRQ GDWH  09/28/2018
                                 

    E         $QRUGHUWRFRQYHUWWKLVFDVHWRFKDSWHU                                ZDVHQWHUHGRQ GDWH  09/16/2019 
    F         $SODQLIDQ\ZDVFRQILUPHGRQ GDWH                              

 *URXQGVIRU5HOLHIIURP6WD\

    D         3XUVXDQWWR86& G  FDXVHH[LVWVWRJUDQW0RYDQWUHOLHIIURPVWD\DVIROORZV
                  0RYDQW¶VLQWHUHVWLQWKH3URSHUW\LVQRWDGHTXDWHO\SURWHFWHG
               $        0RYDQW¶VLQWHUHVWLQWKH3URSHUW\LVQRWSURWHFWHGE\DQDGHTXDWHHTXLW\FXVKLRQ
               %        7KHIDLUPDUNHWYDOXHRIWKH3URSHUW\LVGHFOLQLQJDQGSD\PHQWVDUHQRWEHLQJPDGHWR0RYDQW
                         VXIILFLHQWWRSURWHFW0RYDQW¶VLQWHUHVWDJDLQVWWKDWGHFOLQH
               &        3URRIRILQVXUDQFHUHJDUGLQJWKH3URSHUW\KDVQRWEHHQSURYLGHGWR0RYDQWGHVSLWHWKH'HEWRU¶V
                         REOLJDWLRQWRLQVXUHWKHFROODWHUDOXQGHUWKHWHUPVRI0RYDQW¶VFRQWUDFWZLWKWKH'HEWRU
                  7KHEDQNUXSWF\FDVHZDVILOHGLQEDGIDLWK
               $        0RYDQWLVWKHRQO\FUHGLWRURURQHRIYHU\IHZFUHGLWRUVOLVWHGRUVFKHGXOHGLQWKH'HEWRU¶VFDVH
                         FRPPHQFHPHQWGRFXPHQWV
               %        7KH3URSHUW\ZDVWUDQVIHUUHGWRWKH'HEWRUHLWKHUMXVWEHIRUHWKHEDQNUXSWF\ILOLQJRUDIWHUWKHILOLQJ
               &        $QRQLQGLYLGXDOHQWLW\ZDVFUHDWHGMXVWSULRUWRWKHEDQNUXSWF\SHWLWLRQGDWHIRUWKHVROHSXUSRVHRI
                         ILOLQJWKLVEDQNUXSWF\FDVH
               '        2WKHUEDQNUXSWF\FDVHVKDYHEHHQILOHGLQZKLFKDQLQWHUHVWLQWKH3URSHUW\ZDVDVVHUWHG
               (        7KH'HEWRUILOHGRQO\DIHZFDVHFRPPHQFHPHQWGRFXPHQWVZLWKWKHEDQNUXSWF\SHWLWLRQ6FKHGXOHV
                         DQGWKHVWDWHPHQWRIILQDQFLDODIIDLUV RUFKDSWHUSODQLIDSSURSULDWH KDYHQRWEHHQILOHG
               )        2WKHU VHHDWWDFKHGFRQWLQXDWLRQSDJH 


         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                             3DJH                                         )5)653027,21
          Case 2:18-bk-21394-BB                    Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                       Desc
                                                    Main Document    Page 4 of 86

                    &KDSWHURUFDVHVRQO\ 
                $        $OOSD\PHQWVRQDFFRXQWRIWKH3URSHUW\DUHEHLQJPDGHWKURXJKWKHSODQ
                             3UHFRQILUPDWLRQ 3RVWFRQILUPDWLRQSODQSD\PHQWVKDYHQRWEHHQPDGHWRWKHFKDSWHU
                          WUXVWHHRUFKDSWHUWUXVWHH

                %        3RVWSHWLWLRQPRUWJDJHSD\PHQWVGXHRQWKHQRWHVHFXUHGE\DGHHGRIWUXVWRQWKH3URSHUW\KDYHQRW
                          EHHQPDGHWR0RYDQW
                   7KH'HEWRUILOHGD6WDWHPHQWRI,QWHQWLRQVWKDWLQGLFDWHVWKH'HEWRULQWHQGVWRVXUUHQGHUWKH3URSHUW\

                   7KH0RYDQWUHJDLQHGSRVVHVVLRQRIWKH3URSHUW\RQ GDWH                                     
                     ZKLFKLV SUHSHWLWLRQ SRVWSHWLWLRQ

                   )RURWKHUFDXVHIRUUHOLHIIURPVWD\VHHDWWDFKHGFRQWLQXDWLRQSDJH

     E         3XUVXDQWWR86& G  $ WKH'HEWRUKDVQRHTXLW\LQWKH3URSHUW\DQGSXUVXDQWWR
                  G  % WKH3URSHUW\LVQRWQHFHVVDU\WRDQHIIHFWLYHUHRUJDQL]DWLRQ

     F         3XUVXDQWWR86& G  WKH'HEWRUKDVIDLOHGZLWKLQWKHODWHURIGD\VDIWHUWKHRUGHUIRUUHOLHIRU
                GD\VDIWHUWKHFRXUWGHWHUPLQHGWKDWWKH3URSHUW\TXDOLILHVDV³VLQJOHDVVHWUHDOHVWDWH´DVGHILQHGLQ
                86& % WRILOHDUHDVRQDEOHSODQRIUHRUJDQL]DWLRQRUWRFRPPHQFHPRQWKO\SD\PHQWV

     G         3XUVXDQWWR86& G  WKH'HEWRU¶VILOLQJRIWKHEDQNUXSWF\SHWLWLRQZDVSDUWRIDVFKHPHWRGHOD\
                KLQGHURUGHIUDXGFUHGLWRUVWKDWLQYROYHG
                   7KHWUDQVIHURIDOORUSDUWRZQHUVKLSRIRURWKHULQWHUHVWLQWKH3URSHUW\ZLWKRXWWKHFRQVHQWRI0RYDQWRU
                     FRXUWDSSURYDORU
                   0XOWLSOHEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\

        *URXQGVIRU$QQXOPHQWRIWKH6WD\0RYDQWWRRNSRVWSHWLWLRQDFWLRQVDJDLQVWWKH3URSHUW\RUWKH'HEWRU

     D         7KHVHDFWLRQVZHUHWDNHQEHIRUH0RYDQWNQHZWKHEDQNUXSWF\FDVHKDGEHHQILOHGDQG0RYDQWZRXOGKDYH
                EHHQHQWLWOHGWRUHOLHIIURPWKHVWD\WRSURFHHGZLWKWKHVHDFWLRQV

     E         0RYDQWNQHZWKHEDQNUXSWF\FDVHKDGEHHQILOHGEXW0RYDQWSUHYLRXVO\REWDLQHGUHOLHIIURPVWD\WRSURFHHG
                ZLWKWKHVHHQIRUFHPHQWDFWLRQVLQSULRUEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\DVVHWIRUWKLQ([KLELWBBBBB

     F         2WKHU VSHFLI\ 



 (YLGHQFHLQ6XSSRUWRI0RWLRQ 'HFODUDWLRQ V 0867EHVLJQHGXQGHUSHQDOW\RISHUMXU\DQGDWWDFKHGWRWKLV
   PRWLRQ
     D 7KH5($/3523(57<'(&/$5$7,21RQSDJHRIWKLVPRWLRQ
     E         6XSSOHPHQWDOGHFODUDWLRQ V 
     F         7KHVWDWHPHQWVPDGHE\'HEWRUXQGHUSHQDOW\RISHUMXU\FRQFHUQLQJ0RYDQW¶VFODLPVDQGWKH3URSHUW\DVVHW
                IRUWKLQ'HEWRU¶VFDVHFRPPHQFHPHQWGRFXPHQWV$XWKHQWLFDWHGFRSLHVRIWKHUHOHYDQWSRUWLRQVRIWKHFDVH
                FRPPHQFHPHQWGRFXPHQWVDUHDWWDFKHGDV([KLELW     
     G         2WKHU
                9/16/19 Financing Order attaching schedule of liens and payments ECF # 166 attached as Exhibit 6.
                Order denying without prejudice Movant's first and only motion for relief from stay attached as Exhibit 7.
        $QRSWLRQDO0HPRUDQGXPRI3RLQWVDQG$XWKRULWLHVLVDWWDFKHGWRWKLVPRWLRQ




          7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                              3DJH                                         )5)653027,21
         Case 2:18-bk-21394-BB                    Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                       Desc
                                                   Main Document    Page 5 of 86

0RYDQWUHTXHVWVWKHIROORZLQJUHOLHI

 5HOLHIIURPWKHVWD\LVJUDQWHGXQGHU                86& G              86& G              86& G  

       0RYDQW DQGDQ\VXFFHVVRUVRUDVVLJQV PD\SURFHHGXQGHUDSSOLFDEOHQRQEDQNUXSWF\ODZWRHQIRUFHLWV
         UHPHGLHVWRIRUHFORVHXSRQDQGREWDLQSRVVHVVLRQRIWKH3URSHUW\

       0RYDQWRULWVDJHQWVPD\DWLWVRSWLRQRIIHUSURYLGHDQGHQWHULQWRDSRWHQWLDOIRUHEHDUDQFHDJUHHPHQWORDQ
         PRGLILFDWLRQUHILQDQFHDJUHHPHQWRURWKHUORDQZRUNRXWRUORVVPLWLJDWLRQDJUHHPHQW0RYDQWWKURXJKLWV
         VHUYLFLQJDJHQWPD\FRQWDFWWKH'HEWRUE\WHOHSKRQHRUZULWWHQFRUUHVSRQGHQFHWRRIIHUVXFKDQDJUHHPHQW

       &RQILUPDWLRQWKDWWKHUHLVQRVWD\LQHIIHFW

       7KHVWD\LVDQQXOOHGUHWURDFWLYHWRWKHEDQNUXSWF\SHWLWLRQGDWH$Q\SRVWSHWLWLRQDFWLRQVWDNHQE\0RYDQWWR
         HQIRUFHLWVUHPHGLHVUHJDUGLQJWKH3URSHUW\VKDOOQRWFRQVWLWXWHDYLRODWLRQRIWKHVWD\

       7KHFRGHEWRUVWD\RI86& D RU D LVWHUPLQDWHGPRGLILHGRUDQQXOOHGDVWRWKHFRGHEWRURQ
         WKHVDPHWHUPVDQGFRQGLWLRQVDVWRWKH'HEWRU

       7KHGD\VWD\SUHVFULEHGE\)5%3 D  LVZDLYHG

       $GHVLJQDWHGODZHQIRUFHPHQWRIILFHUPD\HYLFWWKH'HEWRUDQGDQ\RWKHURFFXSDQWIURPWKH3URSHUW\UHJDUGOHVV
         RIDQ\IXWXUHEDQNUXSWF\ILOLQJFRQFHUQLQJWKH3URSHUW\IRUDSHULRGRIGD\VIURPWKHKHDULQJRQWKLV0RWLRQ
             ZLWKRXWIXUWKHUQRWLFHRU   XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
             FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

       5HOLHIIURPWKHVWD\LVJUDQWHGXQGHU86& G  ,IUHFRUGHGLQFRPSOLDQFHZLWKDSSOLFDEOHVWDWHODZV
         JRYHUQLQJQRWLFHVRILQWHUHVWVRUOLHQVLQUHDOSURSHUW\WKHRUGHULVELQGLQJLQDQ\RWKHUFDVHXQGHUWKLVWLWOH
         SXUSRUWLQJWRDIIHFWWKH3URSHUW\ILOHGQRWODWHUWKDQ\HDUVDIWHUWKHGDWHRIWKHHQWU\RIWKHRUGHUE\WKHFRXUW
         H[FHSWWKDWDGHEWRULQDVXEVHTXHQWFDVHXQGHUWKLVWLWOHPD\PRYHIRUUHOLHIIURPWKHRUGHUEDVHGXSRQFKDQJHG
         FLUFXPVWDQFHVRUIRUJRRGFDXVHVKRZQDIWHUQRWLFHDQGKHDULQJ

      7KHRUGHULVELQGLQJDQGHIIHFWLYHLQDQ\EDQNUXSWF\FDVHFRPPHQFHGE\RUDJDLQVWDQ\GHEWRUZKRFODLPVDQ\
         LQWHUHVWLQWKH3URSHUW\IRUDSHULRGRIGD\VIURPWKHKHDULQJRIWKLV0RWLRQ
              ZLWKRXWIXUWKHUQRWLFHRU   XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
              FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

      7KHRUGHULVELQGLQJDQGHIIHFWLYHLQDQ\IXWXUHEDQNUXSWF\FDVHQRPDWWHUZKRWKHGHEWRUPD\EH
              ZLWKRXWIXUWKHUQRWLFHRU XSRQUHFRUGLQJRIDFRS\RIWKLVRUGHURUJLYLQJDSSURSULDWHQRWLFHRILWVHQWU\LQ
              FRPSOLDQFHZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ

      8SRQHQWU\RIWKHRUGHUIRUSXUSRVHVRI&DO&LY&RGHWKH'HEWRULVDERUURZHUDVGHILQHGLQ&DO&LY
         &RGH F  & 
      ,IUHOLHIIURPVWD\LVQRWJUDQWHGDGHTXDWHSURWHFWLRQVKDOOEHRUGHUHG

      6HHDWWDFKHGFRQWLQXDWLRQSDJHIRURWKHUUHOLHIUHTXHVWHG

      'DWH 09/24/2019                                                           Lewis R. Landau, Attorney at Law
                                                                                  3ULQWHGQDPHRIODZILUP LIDSSOLFDEOH 
                                                                                  Lewis R. Landau
                                                                                  3ULQWHGQDPHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW

                                                                                  /s/ Lewis R. Landau
                                                                                  6LJQDWXUHRILQGLYLGXDO0RYDQWRUDWWRUQH\IRU0RYDQW


         7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

-XQH                                                             3DJH                                         )5)653027,21
           Case 2:18-bk-21394-BB                    Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                         Desc
                                                     Main Document    Page 6 of 86

                                                 5($/3523(57<'(&/$5$7,21


, SULQWQDPHRI'HFODUDQW Scot     Fine
                                    GHFODUH
                                                                            

 ,KDYHSHUVRQDONQRZOHGJHRIWKHPDWWHUVVHWIRUWKLQWKLVGHFODUDWLRQDQGLIFDOOHGXSRQWRWHVWLI\,FRXOGDQGZRXOG
     FRPSHWHQWO\WHVWLI\WKHUHWR,DPRYHU\HDUVRIDJH,KDYHNQRZOHGJHUHJDUGLQJ0RYDQW¶VLQWHUHVWLQWKHUHDO
     SURSHUW\WKDWLVWKHVXEMHFWRIWKLV0RWLRQ 3URSHUW\ EHFDXVH VSHFLI\ 
     
     D     ,DPWKH0RYDQW
     
     E X  ,DPHPSOR\HGE\0RYDQWDV VWDWHWLWOHDQGFDSDFLW\ Chief Executive Officer
     
     
     F     2WKHU VSHFLI\ 

 D      ,DPRQHRIWKHFXVWRGLDQVRIWKHERRNVUHFRUGVDQGILOHVRI0RYDQWWKDWSHUWDLQWRORDQVDQGH[WHQVLRQVRI
              FUHGLWJLYHQWR'HEWRUFRQFHUQLQJWKH3URSHUW\,KDYHSHUVRQDOO\ZRUNHGRQWKHERRNVUHFRUGVDQGILOHVDQG
              DVWRWKHIROORZLQJIDFWV,NQRZWKHPWREHWUXHRIP\RZQNQRZOHGJHRU,KDYHJDLQHGNQRZOHGJHRIWKHP
              IURPWKHEXVLQHVVUHFRUGVRI0RYDQWRQEHKDOIRI0RYDQW7KHVHERRNVUHFRUGVDQGILOHVZHUHPDGHDWRU
              DERXWWKHWLPHRIWKHHYHQWVUHFRUGHGDQGZKLFKDUHPDLQWDLQHGLQWKHRUGLQDU\FRXUVHRI0RYDQW¶VEXVLQHVV
              DWRUQHDUWKHWLPHRIWKHDFWLRQVFRQGLWLRQVRUHYHQWVWRZKLFKWKH\UHODWH$Q\VXFKGRFXPHQWZDV
              SUHSDUHGLQWKHRUGLQDU\FRXUVHRIEXVLQHVVRI0RYDQWE\DSHUVRQZKRKDGSHUVRQDONQRZOHGJHRIWKHHYHQW
              EHLQJUHFRUGHGDQGKDGRUKDVDEXVLQHVVGXW\WRUHFRUGDFFXUDWHO\VXFKHYHQW7KHEXVLQHVVUHFRUGVDUH
              DYDLODEOHIRULQVSHFWLRQDQGFRSLHVFDQEHVXEPLWWHGWRWKHFRXUWLIUHTXLUHG
     
     E  2WKHU VHHDWWDFKHG 
     
     
 7KH0RYDQWLV
     
     D     +ROGHU0RYDQWKDVSK\VLFDOSRVVHVVLRQRIDSURPLVVRU\QRWHWKDW  QDPHV0RYDQWDVWKHSD\HHXQGHUWKH
              SURPLVVRU\QRWHRU  LVLQGRUVHGWR0RYDQWRULQGRUVHGLQEODQNRUSD\DEOHWREHDUHU$WUXHDQGFRUUHFW
              FRS\RIWKHQRWHZLWKDIIL[HGDOORQJHVLQGRUVHPHQWVLVDWWDFKHGDV([KLELW     
     E     %HQHILFLDU\0RYDQWLVHLWKHU  QDPHGDVEHQHILFLDU\LQWKHVHFXULW\LQVWUXPHQWRQWKHVXEMHFWSURSHUW\
               HJPRUWJDJHRUGHHGRIWUXVW RU  LVWKHDVVLJQHHRIWKHEHQHILFLDU\7UXHDQGFRUUHFWFRSLHVRIWKH
              UHFRUGHGVHFXULW\LQVWUXPHQWDQGDVVLJQPHQWVDUHDWWDFKHGDV([KLELW     
     F     6HUYLFLQJDJHQWDXWKRUL]HGWRDFWRQEHKDOIRIWKH
                    +ROGHU
                    %HQHILFLDU\
     G     2WKHU VSHFLI\ 
              
 D     7KHDGGUHVVRIWKH3URSHUW\LV
           6WUHHWDGGUHVV 205 North Tigertail Road
           8QLWVXLWHQR
                                  Los Angeles, CA 90049
           &LW\VWDWH]LSFRGH
                            
     E 7KHOHJDOGHVFULSWLRQRIWKH3URSHUW\RUGRFXPHQWUHFRUGLQJQXPEHU LQFOXGLQJFRXQW\RIUHFRUGLQJ VHWIRUWKLQWKH
         0RYDQW¶VGHHGRIWUXVWLV
         See Exhibit 1.
         
         
         
         
        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                         )5)653027,21

           Case 2:18-bk-21394-BB                Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                                 Desc
                                                 Main Document    Page 7 of 86

 7\SHRISURSHUW\ FKHFNDOODSSOLFDEOHER[HV 

     D  'HEWRU¶VSULQFLSDOUHVLGHQFH                                 E         2WKHUUHVLGHQFH
     F  0XOWLXQLWUHVLGHQWLDO                                       G         &RPPHUFLDO
     H  ,QGXVWULDO                                                   I         9DFDQWODQG
     J  2WKHU VSHFLI\ 

 1DWXUHRIWKH'HEWRU¶VLQWHUHVWLQWKH3URSHUW\

    D    6ROHRZQHU
    E         &RRZQHU V  VSHFLI\ through revocable trust with Wayne H. Platt
    F         /LHQKROGHU VSHFLI\ 
    G         2WKHU VSHFLI\ 
    H         7KH'HEWRU    GLG   GLGQRWOLVWWKH3URSHUW\LQWKH'HEWRU¶VVFKHGXOHV
    I         7KH'HEWRUDFTXLUHGWKHLQWHUHVWLQWKH3URSHUW\E\              JUDQWGHHG          TXLWFODLPGHHG          WUXVWGHHG
               7KHGHHGZDVUHFRUGHGRQ GDWH      

 0RYDQWKROGVD     GHHGRIWUXVW             MXGJPHQWOLHQ          RWKHU VSHFLI\      
    WKDWHQFXPEHUVWKH3URSHUW\
    D         $WUXHDQGFRUUHFWFRS\RIWKHGRFXPHQWDVUHFRUGHGLVDWWDFKHGDV([KLELW1    
    E         $WUXHDQGFRUUHFWFRS\RIWKHSURPLVVRU\QRWHRURWKHUGRFXPHQWWKDWHYLGHQFHVWKH0RYDQW¶VFODLPLV
                 DWWDFKHGDV([KLELW2    
    F         $WUXHDQGFRUUHFWFRS\RIWKHDVVLJQPHQW V WUDQVIHUULQJWKHEHQHILFLDOLQWHUHVWXQGHUWKHQRWHDQGGHHGRI
                 WUXVWWR0RYDQWLVDWWDFKHGDV([KLELW     
                                                         See detailed beneficiary demand a true, accurate and
 $PRXQWRI0RYDQW¶VFODLPZLWKUHVSHFWWRWKH3URSHUW\
                                                          correct copy of which is attached hereto as Exhibit 3.
                                                            35(3(7,7,21               32673(7,7,21                         727$/
    D 3ULQFLSDO                                         3000192.64                                             3000192.64
    E $FFUXHGLQWHUHVW                                                                                         651791.85
    F /DWHFKDUJHV                                                                                              66000
    G &RVWV DWWRUQH\¶VIHHVIRUHFORVXUHIHHVRWKHU                                                            
       FRVWV                                                                                                    [incl. in 8(e)]
    H $GYDQFHV SURSHUW\WD[HVLQVXUDQFH                                                                     475093.65
    I /HVVVXVSHQVHDFFRXQWRUSDUWLDOEDODQFHSDLG >@ >@ >@
     J       727$/&/$,0DVRI GDWH  9/11/19                                                                                 4,193,078.14
     K         /RDQLVDOOGXHDQGSD\DEOHEHFDXVHLWPDWXUHGRQ GDWH      
        
 6WDWXVRI0RYDQW¶VIRUHFORVXUHDFWLRQVUHODWLQJWRWKH3URSHUW\ ILOOWKHGDWHRUFKHFNWKHER[FRQILUPLQJQRVXFKDFWLRQ
    KDVRFFXUUHG 
    D 1RWLFHRIGHIDXOWUHFRUGHGRQ GDWH 04/19/2018
                                                   RU         QRQHUHFRUGHG
    E 1RWLFHRIVDOHUHFRUGHGRQ GDWH  07/30/2018
                                                RU         QRQHUHFRUGHG
    F )RUHFORVXUHVDOHRULJLQDOO\VFKHGXOHGIRU GDWH  08/31/2018
                                                               RU              QRQHVFKHGXOHG
    G )RUHFORVXUHVDOHFXUUHQWO\VFKHGXOHGIRU GDWH      RU              QRQHVFKHGXOHG[postponed pending stay]
    H )RUHFORVXUHVDOHDOUHDG\KHOGRQ GDWH      RU            QRQHKHOG
    I 7UXVWHH¶VGHHGXSRQVDOHDOUHDG\UHFRUGHGRQ GDWH      RU                   QRQHUHFRUGHG
    

        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                         )5)653027,21

          Case 2:18-bk-21394-BB                      Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                              Desc
                                                      Main Document    Page 8 of 86

 $WWDFKHG RSWLRQDO DV([KLELW3    LVDWUXHDQGFRUUHFWFRS\RID32673(7,7,21VWDWHPHQWRIDFFRXQWWKDW
     DFFXUDWHO\UHIOHFWVWKHGDWHVDQGDPRXQWVRIDOOFKDUJHVDVVHVVHGWRDQGSD\PHQWVPDGHE\WKH'HEWRUVLQFHWKH
     EDQNUXSWF\SHWLWLRQGDWH
     
  FKDSWHUDQGFDVHVRQO\ 6WDWXVRI0RYDQW¶VORDQ
    D $PRXQWRIFXUUHQWPRQWKO\SD\PHQWDVRIWKHGDWHRIWKLVGHFODUDWLRQ 27,500
                                                                                     IRUWKHPRQWKRI
        September
              19
                                         
    E 1XPEHURISD\PHQWVWKDWKDYHFRPHGXHDQGZHUHQRWPDGH24
                                                                       7RWDODPRXQW 660,000
                                                                                                  
    F )XWXUHSD\PHQWVGXHE\WLPHRIDQWLFLSDWHGKHDULQJGDWH LIDSSOLFDEOH 
          $QDGGLWLRQDOSD\PHQWRI 27,500                                                                            DQGRQWKH1st
                                                         ZLOOFRPHGXHRQ GDWH 10/01/2019                               GD\
          RIHDFKPRQWKWKHUHDIWHU,IWKHSD\PHQWLVQRWUHFHLYHGZLWKLQ10                            GD\VRIVDLGGXHGDWHDODWHFKDUJHRI
           2,750
                 ZLOOEHFKDUJHGWRWKHORDQ

    G 7KHIDLUPDUNHWYDOXHRIWKH3URSHUW\LV 9,500,000
                                                        HVWDEOLVKHGE\
                   $QDSSUDLVHU¶VGHFODUDWLRQZLWKDSSUDLVDOLVDWWDFKHGDV([KLELW4    
                   $UHDOHVWDWHEURNHURURWKHUH[SHUW¶VGHFODUDWLRQUHJDUGLQJYDOXHLVDWWDFKHGDV([KLELW     
                   $WUXHDQGFRUUHFWFRS\RIUHOHYDQWSRUWLRQ V RIWKH'HEWRU¶VVFKHGXOHVLVDWWDFKHGDV([KLELW     
              
                2WKHU VSHFLI\ 
                 
                 
    H &DOFXODWLRQRIHTXLW\HTXLW\FXVKLRQLQ3URSHUW\
        
        %DVHGXSRQ DSUHOLPLQDU\WLWOHUHSRUW WKH'HEWRU¶VDGPLVVLRQVLQWKHVFKHGXOHVILOHGLQWKLVFDVHWKH
        3URSHUW\LVVXEMHFWWRWKHIROORZLQJGHHG V RIWUXVWRUOLHQ V LQWKHDPRXQWVVSHFLILHGVHFXULQJWKHGHEWDJDLQVW
        WKH3URSHUW\
                                                                                            $PRXQWDV6FKHGXOHG                  $PRXQWNQRZQWR
                                                   1DPHRI+ROGHU
                                                                                                 E\'HEWRU LIDQ\             'HFODUDQWDQG6RXUFH
      VWGHHGRIWUXVW  Cooper Mortgage Co
                          Mr.                                                                                                3,544,820.12
      QGGHHGRIWUXVW 
                         Movant                                                                                              4,228,261.34
      UGGHHGRIWUXVW 
                         Elderlife Financial Lending, LLC                                                                    666,205.88
      -XGJPHQWOLHQV     DOT: Stingray
                         4th                                                                                                 24,260
      7D[HV              and LACTC [POC #1 $44,314]
                         IRS                                                                                                 109,699
      2WKHU              Luxury Asset Capital
                         5th:                                                                                                350,000
       727$/'(%78,923,246.34
         
    I (YLGHQFHHVWDEOLVKLQJWKHH[LVWHQFHRIWKHVHGHHG V RIWUXVWDQGOLHQ V LVDWWDFKHGDV([KLELW5& 6 DQG
         FRQVLVWVRI
                   3UHOLPLQDU\WLWOHUHSRUW
                   5HOHYDQWSRUWLRQVRIWKH'HEWRU¶VVFKHGXOHV
                   2WKHU VSHFLI\ 
                                       9/16/19 Financing Order ECF # 166 [liens 1-3 include accruals through 10/15/19]

    J         86& G  (TXLW\&XVKLRQ
                ,FDOFXODWHWKDWWKHYDOXHRIWKH³HTXLW\FXVKLRQ´LQWKH3URSHUW\H[FHHGLQJ0RYDQW¶VGHEWDQGDQ\OLHQ V 
                 VHQLRUWR0RYDQW¶VGHEWLV1,726,919
                                                     DQGLV17
                                                                                                                          RIWKHIDLUPDUNHWYDOXH
                 RIWKH3URSHUW\[Equity cushion decreases to 9% after including 8% sale costs].

    K         86& G  $ (TXLW\
                 %\VXEWUDFWLQJWKHWRWDODPRXQWRIDOOOLHQVRQWKH3URSHUW\IURPWKHYDOXHRIWKH3URSHUW\DVVHWIRUWKLQ
                 3DUDJUDSK H DERYH,FDOFXODWHWKDWWKH'HEWRU¶VHTXLW\LQWKH3URSHUW\LV576,754         [$0 after sale costs]
                                                                                                       
                 

        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                         )5)653027,21

              Case 2:18-bk-21394-BB                Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                         Desc
                                                    Main Document    Page 9 of 86

       L                                          HVWLPDWHEDVHGXSRQ 8    RIHVWLPDWHGJURVVVDOHV
                  (VWLPDWHGFRVWVRIVDOH 760000
                   SULFH 
       M       7KHIDLUPDUNHWYDOXHRIWKH3URSHUW\LVGHFOLQLQJEHFDXVH
                  The equity cushion is declining because accruals on senior liens and taxes not paid and case pending for
                  one year. Per Debtor's MORs #s 1-10, no post-petition payments made on secured debt.
                  
          &KDSWHUDQGFDVHVRQO\ 6WDWXVRI0RYDQW¶VORDQDQGRWKHUEDQNUXSWF\FDVHLQIRUPDWLRQ
       D $ D PHHWLQJRIFUHGLWRUVLVFXUUHQWO\VFKHGXOHGIRU RUFRQFOXGHGRQ WKHIROORZLQJGDWH     
           $SODQFRQILUPDWLRQKHDULQJFXUUHQWO\VFKHGXOHGIRU RUFRQFOXGHGRQ WKHIROORZLQJGDWH     
           $SODQZDVFRQILUPHGRQWKHIROORZLQJGDWH LIDSSOLFDEOH      
       E 3RVWSHWLWLRQSUHFRQILUPDWLRQSD\PHQWVGXH%875(0$,1,1*813$,'VLQFHWKHILOLQJRIWKHFDVH
               1XPEHURI       1XPEHURI       $PRXQWRI(DFK3D\PHQW
                                                                                              7RWDO
                3D\PHQWV     /DWH&KDUJHV          RU/DWH&KDUJH
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
              6HHDWWDFKPHQWIRUDGGLWLRQDOEUHDNGRZQRILQIRUPDWLRQDWWDFKHGDV([KLELWBBBBBB 
       F 3RVWSHWLWLRQSRVWFRQILUPDWLRQSD\PHQWVGXH%875(0$,1,1*813$,'VLQFHWKHILOLQJRIWKHFDVH
               1XPEHURI       1XPEHURI       $PRXQWRIHDFK3D\PHQW
                                                                                              7RWDO
                3D\PHQWV     /DWH&KDUJHV          RU/DWH&KDUJH
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
       G 3RVWSHWLWLRQDGYDQFHVRURWKHUFKDUJHVGXHEXWXQSDLG                                       
            )RUGHWDLOVRIW\SHDQGDPRXQWVHH([KLELW     
       H $WWRUQH\V¶IHHVDQGFRVWV                                                                   
            )RUGHWDLOVRIW\SHDQGDPRXQWVHH([KLELWBBBBB 
       I /HVVVXVSHQVHDFFRXQWRUSDUWLDOSDLGEDODQFH                                               >     @
                                727$/32673(7,7,21'(/,148(1&<                                        
       J )XWXUHSD\PHQWVGXHE\WLPHRIDQWLFLSDWHGKHDULQJGDWH LIDSSOLFDEOH      
           $QDGGLWLRQDOSD\PHQWRI     ZLOOFRPHGXHRQ     DQGRQ
           WKH     GD\RIHDFKPRQWKWKHUHDIWHU,IWKHSD\PHQWLVQRWUHFHLYHGE\WKH     GD\RIWKHPRQWKDODWH
           FKDUJHRI     ZLOOEHFKDUJHGWRWKHORDQ
           
       K $PRXQWDQGGDWHRIWKHODVWSRVWSHWLWLRQSD\PHQWVUHFHLYHGIURPWKH'HEWRULQJRRGIXQGVUHJDUGOHVVRIKRZ
           DSSOLHG LIDSSOLFDEOH 
                   UHFHLYHGRQ GDWH      
                   UHFHLYHGRQ GDWH      
                   UHFHLYHGRQ GDWH      
       L      7KHHQWLUHFODLPLVSURYLGHGIRULQWKHFKDSWHURUSODQDQGSRVWSHWLWLRQSODQSD\PHQWVDUHGHOLQTXHQW
                 $SODQSD\PHQWKLVWRU\LVDWWDFKHGDV([KLELW     6HHDWWDFKHGGHFODUDWLRQ V RIFKDSWHUWUXVWHHRU
                 WUXVWHHUHJDUGLQJUHFHLSWRISD\PHQWVXQGHUWKHSODQ DWWDFK/%5IRUP)'(&$*(1775867(( 
        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                         )5)653027,21

          Case 2:18-bk-21394-BB                           Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                                      Desc
                                                           Main Document    Page 10 of 86

      3URRIRILQVXUDQFHUHJDUGLQJWKH3URSHUW\KDVQRWEHHQSURYLGHGWR0RYDQWGHVSLWHWKH'HEWRU¶VREOLJDWLRQWR
           LQVXUHWKHFROODWHUDOXQGHUWKHWHUPVRI0RYDQW¶VFRQWUDFWZLWKWKH'HEWRU

      7KHFRXUWGHWHUPLQHGRQ GDWH      WKDWWKH3URSHUW\TXDOLILHVDV³VLQJOHDVVHWUHDOHVWDWH´DVGHILQHGLQ
           86& % 0RUHWKDQGD\VKDYHSDVVHGVLQFHWKHILOLQJRIWKHEDQNUXSWF\SHWLWLRQPRUHWKDQ
           GD\VKDYHSDVVHGVLQFHWKHFRXUWGHWHUPLQHGWKDWWKH3URSHUW\TXDOLILHVDVVLQJOHDVVHWUHDOHVWDWHWKH'HEWRU
           KDVQRWILOHGDSODQRIUHRUJDQL]DWLRQWKDWKDVDUHDVRQDEOHSRVVLELOLW\RIEHLQJFRQILUPHGZLWKLQDUHDVRQDEOH
           WLPHRUWKH'HEWRUKDVQRWFRPPHQFHGPRQWKO\SD\PHQWVWR0RYDQWDVUHTXLUHGE\86& G  

      7KH'HEWRU¶VLQWHQWLVWRVXUUHQGHUWKH3URSHUW\$WUXHDQGFRUUHFWFRS\RIWKH'HEWRU¶VVWDWHPHQWRILQWHQWLRQVLV
           DWWDFKHGDV([KLELW     

      0RYDQWUHJDLQHGSRVVHVVLRQRIWKH3URSHUW\RQ GDWH      ZKLFKLV                                  SUHSHWLWLRQ         SRVWSHWLWLRQ

        7KHEDQNUXSWF\FDVHZDVILOHGLQEDGIDLWK
             
      D      0RYDQWLVWKHRQO\FUHGLWRURURQHRIIHZFUHGLWRUVOLVWHGLQWKH'HEWRU¶VFDVHFRPPHQFHPHQWGRFXPHQWV
             
      E      2WKHUEDQNUXSWF\FDVHVKDYHEHHQILOHGLQZKLFKDQLQWHUHVWLQWKH3URSHUW\ZDVDVVHUWHG
             
       F      7KH'HEWRUILOHGRQO\DIHZFDVHFRPPHQFHPHQWGRFXPHQWV6FKHGXOHVDQGDVWDWHPHQWRIILQDQFLDODIIDLUV
                  RUFKDSWHUSODQLIDSSURSULDWH KDYHQRWEHHQILOHG
             
       G      2WKHU VSHFLI\ 
             
             
             

      7KHILOLQJRIWKHEDQNUXSWF\SHWLWLRQZDVSDUWRIDVFKHPHWRGHOD\KLQGHURUGHIUDXGFUHGLWRUVWKDWLQYROYHG
           D        7KHWUDQVIHURIDOORUSDUWRZQHUVKLSRIRURWKHULQWHUHVWLQWKH3URSHUW\ZLWKRXWWKHFRQVHQWRI0RYDQWRU
                       FRXUWDSSURYDO6HHDWWDFKHGFRQWLQXDWLRQSDJHIRUIDFWVHVWDEOLVKLQJWKHVFKHPH
           E        0XOWLSOHEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\LQFOXGH
                   &DVHQDPH     
                      &KDSWHU      &DVHQXPEHU     
                      'DWHGLVPLVVHG            'DWHGLVFKDUJHG      'DWHILOHG     
                      5HOLHIIURPVWD\UHJDUGLQJWKH3URSHUW\ ZDV ZDVQRWJUDQWHG

                   &DVHQDPH     
                      &KDSWHU      &DVHQXPEHU     
                      'DWHGLVPLVVHG            'DWHGLVFKDUJHG      'DWHILOHG     
                      5HOLHIIURPVWD\UHJDUGLQJWKH3URSHUW\ ZDV ZDVQRWJUDQWHG

                   &DVHQDPH     
                      &KDSWHU      &DVHQXPEHU     
                      'DWHGLVPLVVHG            'DWHGLVFKDUJHG      'DWHILOHG     
                      5HOLHIIURPVWD\UHJDUGLQJWKH3URSHUW\ ZDV ZDVQRWJUDQWHG

                  6HHDWWDFKHGFRQWLQXDWLRQSDJHIRULQIRUPDWLRQDERXWRWKHUEDQNUXSWF\FDVHVDIIHFWLQJWKH3URSHUW\
                  6HHDWWDFKHGFRQWLQXDWLRQSDJHIRUIDFWVHVWDEOLVKLQJWKDWWKHPXOWLSOHEDQNUXSWF\FDVHVZHUHSDUWRID
                   VFKHPHWRGHOD\KLQGHURUGHIUDXGFUHGLWRUV

                                               


        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
-XQH                                                          3DJH                                        )5)653027,21

Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 11 of 86
Case 2:18-bk-21394-BB       Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                 Desc
                             Main Document    Page 12 of 86


 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3   Voice & Fax: (888) 822-4340
     Email: Lew@Landaunet.com
 4
     Attorney for Movant,
 5   Platinum Loan Servicing, Inc.

 6

 7                            UNITED STATES BANKRUPTCY COURT

 8                              CENTRAL DISTRICT OF CALIFORNIA

 9                                      LOS ANGELES DIVISION

10

11

12   In re                                           Case No.: 2:18-bk-21394 BB
                                                     Chapter 11
13   Lisa Frances Platt,
                                                     MEMORANDUM OF POINTS AND
14                                                   AUTHORITIES IN SUPPORT OF MOTION
                                                     FOR RELIEF FROM STAY
15

16
                            Debtor.                  Date:        October 15, 2019
17                                                   Time:        10:00 a.m.
                                                     Place:       Courtroom 1539; Judge Bluebond
18                                                                United States Bankruptcy Court
                                                                  255 East Temple Street, 15th Floor
19                                                                Los Angeles, CA 90012

20

21           The following memorandum of points and authorities by Platinum Loan Servicing, Inc.

22   (“PLS”) is filed in support of the foregoing motion for relief from stay in the chapter 11 case filed

23   by Lisa Frances Platt (“Debtor”). For all these reasons, PLS requests that the Court grant the

24   motion.

25   ///

26   ///

27   ///

28   ///


                                                    -1-
                                                                                             012
Case 2:18-bk-21394-BB        Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15               Desc
                              Main Document    Page 13 of 86


 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                        I.

 3     RELIEF FROM STAY SHOULD BE GRANTED BECAUSE PLS IS INADQUATELY

 4      PROTECTED, THE DEBTOR LACKS EQUITY IN THE TIGERTAIL PROPERTY

 5                    AND THE CASE WILL BE CONVERTED TO CHAPTER 7

 6           1. Case Summary.

 7           Debtor filed her chapter 11 petition on September 28, 2018. In Debtor’s chapter 11 status

 8   conference report [ECF # 32], Debtor admitted that this case was filed due to Movant’s

 9   foreclosure sale and that the goal of the case was to promptly sell the Debtor’s multimillion dollar

10   residence located at 205 North Tigertail Avenue, Los Angeles, California (“Tigertail”). PLS’s

11   appraisal confirms the Tigertail Property is currently valued at $9,500,000. See Exhibit 4. As

12   confirmed in her status report, Debtor had been listing the property since October 2017 – now

13   two (2) years of alleged efforts to sell or refinance while not making a mortgage payment.

14           While in chapter 11, and instead of expeditiously moving to sell the Tigertail Property, the

15   Debtor opted to pursue a refinancing strategy. In retrospect, this strategy was an abject failure

16   and may have been designed to simply buy the Debtor time to live in the Tigertail Property rent

17   free for the last year. After a year in chapter 11 and the accrual of enormous amounts of unpaid

18   interest and administrative expenses, the time has come to grant creditors relief from stay to

19   protect their interests in the Tigertail Property.

20           Debtor’s first order authorizing her to refinance the Tigertail Property was entered on June

21   13, 2019 [ECF # 133] (“First Financing Order”) and gave the Debtor until July 22, 2019 to close

22   the financing or suffer the appointment of a chapter 11 trustee. When the financing did not timely

23   close, on July 24, 2019 the Court ordered the appointment of a chapter 11 trustee [ECF # 142].

24   Sam S. Leslie (“Trustee”) was thereafter appointed chapter 11 trustee. On September 16, 2019

25   and with the Trustee’s cooperation, the Court entered its Order Approving Amended Stipulation

26   for Second Order Approving Post-Petition Financing, a true and correct copy of which is attached

27   hereto as Exhibit 6 (“Second Financing Order”).

28


                                                      -2-
                                                                                             013
Case 2:18-bk-21394-BB       Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                Desc
                             Main Document    Page 14 of 86


 1          Pursuant to the Second Financing Order, the Debtor was given until September 18, 2019

 2   to close the financing and the Trustee was required to file a declaration by September 23, 2019

 3   confirming that the financing closed. The financing did not timely close and the Trustee did not

 4   file the required declaration by September 23, 2019. Per the terms of the Second Financing

 5   Order, “The failure to timely file and serve the “no later than September 23, 2019” declaration

 6   shall also trigger the conversion of the case to Chapter 7”. See Exhibit 6 ¶ G. Thus, the “trigger”

 7   event has occurred and the chapter 11 case shall convert to chapter 7.

 8          As set forth in Exhibit A to the Second Financing Order and as of October 15, 2019, the

 9   following mortgages and liens encumber the Tigertail Property:

10          1.      Debtor’s first priority mortgage is a $3,544,820 obligation to “Mr. Cooper

11   Mortgage Co.” (“Cooper”) accruing interest at $13,595 per month (excluding late fees).

12          2.      PLS’s second priority mortgage balance is $4,228,261, accruing interest at

13   $31,038 per month (excluding late fees).

14          3.      A third priority mortgage to Elderlife Financial Lending, LLC totals $666,206 and

15   accrues interest at $11,624 per month.

16          4.      There are at least three other liens: IRS ($65,385); Stingray ($24,260); and Luxury

17   Asset Capital ($350,000).

18          5.      The Los Angeles County Tax Collector filed Proof of Claim # 1 for $44,314 in

19   unpaid taxes (although the Second Financing Order states that property taxes are current). Debtor

20   also failed to pay utilities resulting in a DWP utility services claim for $45,065 [POC # 7].

21          6.      In addition, Debtor has claimed a $100,000 homestead exemption in the Tigertail

22   Property. See ECF # 24.

23          Thus, the Debtor is accruing approximately $60,000 monthly in unpaid interest on the

24   Tigertail Property liens while the case remains pending and unresolved. Over the one (1) year

25   pendency of the case, that accrual totals $720,000 of equity lost due to the Debtor’s inaction in

26   either selling, refinancing or renting the Tigertail Property. As set forth herein, PLS is now

27   inadequately protected against further loss and the Debtor lacks equity in the Tigertail Property.

28   PLS again requests that the Court grant relief from stay.


                                                    -3-
                                                                                             014
Case 2:18-bk-21394-BB       Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                 Desc
                             Main Document    Page 15 of 86


 1          2. PLS’s First Motion for Relief Denied Without Prejudice in Favor of Sale or Refi.

 2          On January 15, 2019 PLS moved for relief from stay [ECF # 86] on the grounds of lack of

 3   adequate protection, the Debtor’s failure to make mortgage payments, insufficient insurance

 4   coverage and Debtor’s January 4, 2019 withdrawal of her application to employ a real estate

 5   broker [ECF # 75]. The Court deferred PLS’s motion for relief from stay in a February 5, 2019

 6   tentative ruling stating, “Set deadline by which debtor will need to have filed motion to sell

 7   property. Continue hearing to give debtor a reasonable (further) opportunity to market and sell

 8   the property.” The Court set an April 8, 2019 deadline for Debtor to file a sale motion and

 9   continued the relief from stay hearing to April 9, 2019. See ECF # 101.

10          On April 1, 2019 the Debtor’s spouse filed a declaration confirming that the Debtor

11   terminated the MLS listing for the Tigertail Property and switched from a sale strategy to a

12   refinancing strategy. See ECF # 111. On April 10, 2019 the Court denied without prejudice

13   PLS’s motion for relief from stay giving the Debtor until April 30, 2019 to file either a sale

14   motion or financing approval motion. See ECF # 114. On April 30, 2019 the Debtor filed her

15   refinancing motion [ECF # 117] and set the matter for hearing on June 5, 2019, leading to the

16   June 13, 2019 entry of the Court’s First Financing Order [ECF # 133] which required closing the

17   financing by July 22, 2019. When the Debtor defaulted on that deadline, the Trustee was

18   appointed. The foregoing confirms that the Debtor has utterly wasted the last year in chapter

19   11 making absolutely no case progress, accruing a massive amount of unpaid interest on

20   secured debt and administrative expense all while living rent free at the expense of creditors.

21          3. Relief from Stay is Warranted Under 11 U.S.C. §§ 362(d)(1), (2).

22          The accrual of a year of interest on the Cooper lien senior to PLS and the accrual of

23   unpaid interest to PLS leads to PLS being inadequately protected constituting cause for relief

24   from stay pursuant to 11 U.S.C. § 362(d)(1). Based on PLS’s $9,500,000 appraisal [Exhibit 4

25   hereto], PLS’s equity cushion stands at 17%, excluding consideration of carrying costs and costs

26   of sale in the event that PLS forecloses. Assuming 8% costs of sale ($760,000), PLS’s equity

27   cushion drops to 8%. An 8% equity cushion does not provide adequate protection of PLS’s

28   interests. See In re Mellor, 734 F.2d 1396, 1401 (9th Cir.1984) (10% equity cushion satisfies the


                                                    -4-
                                                                                             015
Case 2:18-bk-21394-BB        Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                 Desc
                              Main Document    Page 16 of 86


 1   adequate protection standard); Pacific First Bank v. Boulders on the River, Inc. (In re Boulders on

 2   the River, Inc.), 164 B.R. 99, 104 (9th Cir. B.A.P. 1994) (11.45% equity cushion provided

 3   adequate protection).

 4          The Debtor has failed to make 24 monthly mortgage payments to PLS and PLS had to

 5   make a $385,824 advance to Cooper to avoid a foreclosure of the senior lien. “[T]he failure to

 6   make mortgage payments constitutes ‘cause’ for relief from the automatic stay and is one of the

 7   best examples of a ‘lack of adequate protection’ under Section 362(d)(1) of the Bankruptcy

 8   Code.” See In re Everton Aloysius Sterling, 543 B.R. 385, 392 (Bankr. S.D. N.Y. 2015 ); citing In

 9   re Schuessler, 386 B.R. 458, 480 (Bankr. S.D. N.Y. 2008); Campora v. HSBC Bank USA, N.A.

10   (In re Campora), 2015 WL 5178823, at *5, 2015 U.S. Dist. LEXIS 117862, at *17 (E.D.N.Y.

11   Sept. 3, 2015) (“A debtor’s failure to make post-petition mortgage payments constitutes sufficient

12   cause to modify an automatic stay.”); In re Elmira Litho, Inc., 174 B.R. 892, 903 (Bankr. S.D.

13   N.Y. 1994) (“Without quantifying the decline in value, the creditor can often establish its prima

14   facie case by demonstrating that the debtor has completely failed, or substantially failed, to make

15   post-petition payments.”); In re Bushee, 319 B.R. 542, 552 (Bankr. E.D. Tenn. 2004) (citing Price

16   v. Del. State Police Fed. Credit Union (In re Price), 370 F.3d 362, 373 (3d Cir. 2004) (“A

17   persistent failure to make monthly payments under loan documents can constitute cause for

18   granting relief from the automatic stay.”)); In re Vicente, 446 B.R. 26, 32 (Bankr. D. Mass. 2011)

19   (chapter 7 debtor’s failure to make thirty-five mortgage payments constituted cause to terminate

20   the automatic stay under § 362(d)(1)). The Debtor’s failure to make mortgage payments to

21   Cooper and PLS has seriously impaired PLS’s interests in its collateral and that impairment is

22   now an urgent issue to avoid a loss from further delay.

23          The monthly accrual of $45,000 in unpaid senior interest to Cooper and PLS renders PLS

24   inadequately protected. Once it obtains relief from stay, PLS will need to republish its Notice of

25   Sale to set a foreclosure sale because more than a year has passed since the first foreclosure sale

26   date. After foreclosure, it will still likely take several months to recover possession of the

27   Tigertail Property and position the property for prompt sale. Per the appraisal report attached

28   hereto as Exhibit 4, if properly priced, the Tigertail Property will take approximately ninety (90)


                                                     -5-
                                                                                              016
Case 2:18-bk-21394-BB        Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                 Desc
                              Main Document    Page 17 of 86


 1   days to market and sell. Thus, PLS is likely at least six (6) months away from selling the

 2   Tigertail Property once it obtains relief from stay. With the additional accrual of senior interest to

 3   Cooper, taxes and costs of sale, PLS clearly lacks adequate protection in its collateral.

 4           In addition, now that conversion of the case to chapter 7 has been “triggered” under the

 5   Second Financing Order, relief from stay is also warranted under 11 U.S.C. § 362(d)(2) based on

 6   the Debtor’s lack of equity in the Tigertail Property. All liens total $8,923,246 as of October 15,

 7   2019. See Motion at 8. Based on the $9,500,000 appraisal, the net equity is only $576,754,

 8   which is just 6% of the valuation. That 6% net equity is certain to be consumed by costs of sale.

 9   See ECF # 34 (CBRE employment application confirming 4.5% broker fee). However, with the

10   continuing diminution of the net equity at the rate of $60,000 per month through interest accrual,

11   it is clear that the Debtor lacks equity in the Tigertail Property.

12           The Court gave the Debtor multiple opportunities over the last year to resolve the estate’s

13   financial problem through either a sale or refinance of the Tigertail Property. The Debtor has

14   squandered those opportunities by initially marketing the property at an excessive price of

15   $10,900,000 [ECF # 34 at 11] and then withdrawing the property from sale in favor of a

16   refinancing transaction that has proven itself utterly incapable of closure, even with the assistance

17   of the Trustee. During this entire period, the Debtor has received the benefit of living in a

18   multimillion dollar mansion, without paying a dime to any of her multiple mortgage holders. Nor

19   has the Debtor rented the Tigertail Property to generate payments to her secured creditors to

20   maintain the status quo. Instead, the Debtor has abused the chapter 11 process to the detriment of

21   every other party involved in the case. The time has come for the Court to grant relief from stay

22   to PLS so that PLS may protect its interests by realizing on its collateral before that collateral

23   suffers deterioration to the point of a certain loss.

24           For all these reasons, the Court should grant the motion.

25   Dated: September 23, 2019                                       Lewis R. Landau
26                                                                   Attorney at Law

27                                                                   By:/s/ Lewis R. Landau
                                                                     Lewis R. Landau
28                                                                   Attorney for Movant

                                                      -6-
                                                                                               017
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 18 of 86




                            EXHIBIT 1


                                                                           018
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 19 of 86




                                                                           019
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 20 of 86




                                                                           020
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 21 of 86




                                                                           021
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 22 of 86




                                                                           022
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 23 of 86




                                                                           023
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 24 of 86




                                                                           024
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 25 of 86




                                                                           025
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 26 of 86




                                                                           026
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 27 of 86




                                                                           027
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 28 of 86




                            EXHIBIT 2


                                                                           028
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 29 of 86




                                                                           029
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 30 of 86




                                                                           030
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 31 of 86




                                                                           031
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 32 of 86




                            EXHIBIT 3


                                                                           032
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 33 of 86




                                                                           033
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 34 of 86




                                                                           034
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 35 of 86




                            EXHIBIT 4


                                                                           035
Case 2:18-bk-21394-BB        Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                 Desc
                              Main Document    Page 36 of 86



 1                                DECLARATION OF JUSTIN DRUIAN

 2   I, Justin Druian, do hereby declare:

 3          1.      My name is Justin Druian and I am a certified and licensed California Real Estate

 4   Appraiser. My Office of Real Estate Appraisers identification number is AR028441.

 5          2.      I have no connections with or interests in the property of Lisa Platt. On September

 6   11, 2019 I completed an appraisal report for 205 N. Tigertail Road, Los Angeles, California 90049

 7   (“Tigertail Property”) for a fixed contract price.

 8          3.      Attached hereto is a true, correct and complete copy of my appraisal report dated

 9   September 5, 2019 which is incorporated herein by reference. The facts, assumptions, conditions

10   and opinions stated therein are true, correct and accurate to the best of my knowledge and belief.

11   As set forth in detail therein, I conclude that the market value for the Tigertail Property was

12   $9,500,000 as of the date of the report.

13          I declare under penalty of perjury under the laws of the United States of America that the

14   foregoing is true and correct to the best of my knowledge and belief.

15          Executed this 23rd day of September 2019.

16

17

18
                                                            _____________________________
19                                                          Justin Druian
20

21

22

23

24

25

26

27

28

                                                      -1-                                     036
Case 2:18-bk-21394-BB                                                      Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                                                                                                                   Desc
   Borrower                  N/A
                                                                            Main Document    Page 37 of 86  File No. 02802JD
   Property Address          205 N Tigertail Rd
   City                      Los Angeles                                                                          County       Los Angeles                                                    State      CA                Zip Code         90049
   Lender/Client             Marquee Funding Group, Inc.


                                                                                                               TABLE OF CONTENTS


              Exterior-Only .........................................................................................................................................................................................................................    1
              Additional Comparables 4-6 ..................................................................................................................................................................................................              7
              General Text Addendum ........................................................................................................................................................................................................             8
              Market Conditions Addendum to the Appraisal Report ...........................................................................................................................................................                             12
              Location Map ........................................................................................................................................................................................................................      13
              Aerial Map ............................................................................................................................................................................................................................    14
              Subject Property Profile .........................................................................................................................................................................................................         15
              Plat Map ...............................................................................................................................................................................................................................   16
              Subject Photos ......................................................................................................................................................................................................................      17
              Additional Subject Photos .....................................................................................................................................................................................................            18
              Comparable Photos 1-3 .......................................................................................................................................................................................................              19
              Comparable Photos 4-6 .......................................................................................................................................................................................................              20
              Comparable MLS Photos .......................................................................................................................................................................................................              21
              Additional Comparable Photos ...............................................................................................................................................................................................               22
              Additional Comparable Photos ...............................................................................................................................................................................................               23
              Appraiser's License ...............................................................................................................................................................................................................        24
              E & O Insurance ....................................................................................................................................................................................................................       25
              UAD Definitions Addendum ...................................................................................................................................................................................................               26




                                                                                                                                                                                                                                                              037
                                                                           Form TOCNP - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                                                                                                                     Druian and Associates (818) 355-7168
Case 2:18-bk-21394-BB                                                                                  Doc 170 Filed 09/24/19 Entered 09/24/19N/A                 06:06:15                                                                                                                                     Desc
                                                                                                       Exterior-Only
                                                                                                        Main DocumentInspection Residential
                                                                                                                                     Page   Appraisal
                                                                                                                                              38 ofReport
                                                                                                                                                      86  File # 02802JD
               The     purpose       of     this         summary     appraisal      report     is     to     provide     the    lender/client        with     an     accurate,         and      adequately   supported,     opinion      of      the      market       value       of    the      subject      property.
               Property Address                   205 N Tigertail Rd                                                                                                        City
                                                                                                                                                                               Los Angeles                                                             State     CA    Zip Code 90049
               Borrower           N/A                                                                                          Owner of Public Record                       See attached addenda.                                                      County     Los Angeles
               Legal Description                  Tract # 19365 Lot 1
               Assessor's Parcel #                  4403-011-006                                                                                                            Tax Year         2018                                                      R.E. Taxes $            44,314
               Neighborhood Name                    Brentwood                                                                                                               Map Reference                 631-G3                                       Census Tract            2623.03
SUBJECT



               Occupant                   Owner                Tenant               Vacant                                     Special Assessments $                       0                                                PUD           HOA $          0                         per year                  per month
               Property Rights Appraised                             Fee Simple                      Leasehold                  Other (describe)
               Assignment Type                            Purchase Transaction                            Refinance Transaction                           Other (describe)
               Lender/Client                Marquee Funding Group, Inc.                                                            Address                24025 Park Sorrento Suite, 150, Calabasas, CA 91302
               Is the subject property currently offered for sale or has it been offered for sale in the twelve months prior to the effective date of this appraisal?                                                                                                          Yes                No
               Report data source(s) used, offering price(s), and date(s).
                                                            DOM 20;The subject was recently listed on 01/30/2019 for $10,900,000 (MLS #19429412;
               Hurwitz James Company; Bob Hurwitz; 310-701-0880.
               I           did             did not analyze the contract for sale for the subject purchase transaction. Explain the results of the analysis of the contract for sale or why the analysis was not
               performed.
CONTRACT




               Contract Price $                                         Date of Contract                                         Is the property seller the owner of public record?                                       Yes             No      Data Source(s)
               Is there any financial assistance (loan charges, sale concessions, gift or downpayment assistance, etc.) to be paid by any party on behalf of the borrower?                                                                                                                             Yes             No
               If Yes, report the total dollar amount and describe the items to be paid.




               Note: Race and the racial composition of the neighborhood are not appraisal factors.
                                            Neighborhood Characteristics                                                                                  One-Unit Housing Trends                                                          One-Unit Housing                                Present Land Use %
               Location                  Urban                     Suburban                  Rural               Property Values                     Increasing                        Stable                Declining                   PRICE                    AGE              One-Unit                            70   %
               Built-Up                  Over 75%                  25-75%                    Under 25%           Demand/Supply                       Shortage                          In Balance            Over Supply               $ (000)                   (yrs)             2-4 Unit                            10   %
               Growth                    Rapid                     Stable                    Slow                Marketing Time                      Under 3 mths                      3-6 mths              Over 6 mths          2,735                Low           0             Multi-Family                        10   %
NEIGHBORHOOD




               Neighborhood Boundaries  Boundaries are north by Canyons, south by W Sunset Blvd, east by 405                                                                                                                      22,700               High         89             Commercial                          10   %

               Freeway and west by 26th St.                                                                                                                                                                                       8,057                Pred.         6             Other                                0   %
               Neighborhood Description See Attached Addenda


               Market Conditions (including support for the above conclusions)                                                  See Attached Addenda


               Dimensions           103.92 x 215.16 x 100.01 x 242.8                                                              Area       23070 sf                            Shape Rectangular                                                              View        N;Res;
               Specific Zoning Classification    RA-1                                                                             Zoning Description                 SFR/Very Low I Residential - Source : Zimas
               Zoning Compliance                          Legal             Legal Nonconforming (Grandfathered Use)                                       No Zoning                 Illegal (describe)
               Is the highest and best use of subject property as improved (or as proposed per plans and specifications) the present use?                                                                                          Yes                  No      If No, describe


               Utilities                 Public          Other (describe)                                                                Public           Other (describe)                                    Off-site Improvements - Type                                               Public              Private
               Electricity                                                                                     Water                                                                                          Street
                                                                                                                                                                                                                Asphalt
SITE




               Gas                                                                                             Sanitary Sewer                                                                             Alley None
               FEMA Special Flood Hazard Area                                    Yes                 No      FEMA Flood Zone               X                              FEMA Map #                06037C1590F                                                FEMA Map Date                09/26/2008
               Are the utilities and off-site improvements typical for the market area?                                                             Yes              No        If No, describe
               Are there any adverse site conditions or external factors (easements, encroachments, environmental conditions, land uses, etc.)?                                                                                                    Yes                 No         If Yes, describe




               Source(s) Used for Physical Characteristics of Property                                                 Appraisal Files                      MLS                Assessment and Tax Records                              Prior Inspection                        Property Owner
                       Other (describe)                                                                                                                                   Data Source for Gross Living Area                      NDC DATA; Itech MLS
                                         General Description                                                    General Description                                            Heating/Cooling                                   Amenities                                               Car Storage
               Units              One             One with Accessory Unit                            Concrete Slab                Crawl Space                             FWA             HWBB                           Fireplace(s) #                  3             None
               # of Stories                      2                                                   Full Basement                       Finished                         Radiant                                        Woodstove(s) #                  0             Driveway                # of Cars    2
               Type               Det.            Att.            S-Det./End Unit                    Partial Basement                    Finished                         Other                                          Patio/Deck   Cvd                       Driveway Surface                     Concrete
                       Existing             Proposed                 Under Const.            Exterior Walls                     Stucco/Avg                         Fuel                  Gas                             Porch    CvdEntry                             Garage                  # of Cars    2
               Design (Style)                    French                                      Roof Surface                       Comp/Avg                                  Central Air Conditioning                       Pool     and Spa                              Carport                 # of Cars    0
               Year Built                        2002                                        Gutters & Downspouts               Part G&D/Avg                              Individual                                     Fence    Average                              Attached                        Detached
               Effective Age (Yrs)               15                                          Window Type                        Vinyl/Avg                                 Other                                          Other    GstUnit                              Built-in
               Appliances                  Refrigerator                 Range/Oven                    Dishwasher                  Disposal                  Microwave                     Washer/Dryer                 Other (describe)
               Finished area above grade contains:                                           11       Rooms               6 Bedrooms                                                6.0         Bath(s)                  6,891          Square Feet of Gross Living Area Above Grade
IMPROVEMENTS




               Additional features (special energy efficient items, etc.)                                      See Attached Addenda

               Describe the condition of the property and data source(s) (including apparent needed repairs, deterioration, renovations, remodeling, etc.).
                                                                                                                                C3;Maintenance is average and
               the subject is in average condition with no deferred maintenance observed that would impair marketability or value.




               Are there any apparent physical deficiencies or adverse conditions that affect the livability, soundness, or structural integrity of the property?                                                                                                  Yes              No
               If Yes, describe.




               Does the property generally conform to the neighborhood (functional utility, style, condition, use, construction, etc.)?                                                                                          Yes             No       If No, describe.




  Freddie Mac Form 2055 March 2005                                                                             UAD Version 9/2011                           Page 1 of 6                                                                                               Fannie Mae Form 2055 March 2005
                                                                                                                                                                                                                                                                                                                038
                                                                                                     Form 2055UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                                                                                                 Doc 170 Filed 09/24/19 Entered 09/24/19N/A                 06:06:15                                                                                                                                                        Desc
                                                                                                                      Exterior-Only
                                                                                                                       Main DocumentInspection Residential
                                                                                                                                                    Page   Appraisal
                                                                                                                                                             39 ofReport
                                                                                                                                                                     86  File # 02802JD
                            There are               0            comparable         properties       currently        offered      for    sale         in     the       subject       neighborhood          ranging         in        price     from     $      0                                        to $          0                                 .
                            There are              11            comparable      sales        in    the    subject       neighborhood           within the              past       twelve   months         ranging in            sale        price     from     $        6,200,000                              to $        15,450,000                       .
                                                FEATURE                                       SUBJECT                                         COMPARABLE SALE # 1                                                           COMPARABLE SALE # 2                                                           COMPARABLE SALE # 3
                            Address            205 N Tigertail Rd                                                       173 N Anita Ave                                                                 208 N Tigertail Rd                                                             815 N Tigertail Rd
                                               Los Angeles, CA 90049                                                    Los Angeles, CA 90049                                                           Los Angeles, CA 90049                                                          Los Angeles, CA 90049
                            Proximity to Subject                                                                        0.29 miles SW                                                                   0.06 miles E                                                                   0.96 miles N
                            Sale Price                                           $                                                        $ 9,555,000                   $ 9,250,000                   $ 9,750,000
                            Sale Price/Gross Liv. Area                           $                             sq.ft. $    1492.97 sq.ft.             $  1538.59 sq.ft.             $  1500.00 sq.ft.
                            Data Source(s)                                                                              CRMLS#18408696;DOM 195        NDC/MLS#Unknown;DOM Unk       CRMLS#18388336;DOM 18
                            Verification Source(s)                                                                      Doc#534468/OLP$11,800,000     Doc#1184009/OLP$9,250,000     Doc#1114505/OLP$9,995,000
                            VALUE ADJUSTMENTS                                                DESCRIPTION                          DESCRIPTION                           +(-) $ Adjustment                         DESCRIPTION                          +(-) $ Adjustment                           DESCRIPTION                         +(-) $ Adjustment
                            Sales or Financing                                                   ArmLth                                                                                                 ArmLth                                                                        ArmLth
                            Concessions                                                          Conv;0                                                                                                 Conv;0                                                                        Conv;0
                            Date of Sale/Time                                                    s06/19;c06/19                                                                                          s11/18;c11/18                                                                 s11/18;c10/18
                            Location                                             N;MinorTruTraf; N;Res;                                                                                            0    N;MinorTruTraf;                                                               N;MinorTruTraf;
                            Leasehold/Fee Simple                                 Fee Simple      Fee Simple                                                                                             Fee Simple                                                                    Fee Simple
                            Site                                                 23070 sf        26502 sf                                                                                          0    28509 sf                                                                    0 8055 sf                                              +1,126,000
                            View                                                 N;Res;          N;Res;                                                                                                 N;Res;                                                                        B;CynOcean;                                            -750,000
                            Design (Style)                                       DT2;French      DT2;Spanish                                                                                       0    DT2;Traditional                                                             0 DT2;Contemp                                                   0
                            Quality of Construction                              Q3              Q3                                                                                                     Q3                                                                            Q2                                                     -500,000
                            Actual Age                                           17              89                                                                                                0    79                                                                          01                                                              0
                            Condition                                            C3              C3                                                                                                     C3                                                                            C1                                                     -500,000
                            Above Grade                                              Total     Bdrms.         Baths       Total      Bdrms.         Baths                                                 Total      Bdrms.           Baths                                                Total     Bdrms.       Baths
                            Room Count                                               11          6   6.0                  10           5   5.1                                      +20,000 10    5   6.0                                                              0 13    6   7.2                                                           -80,000
                            Gross Living Area                                                  6,891 sq.ft.                          6,400 sq.ft.                                  +122,500     6,012 sq.ft.                                                    +219,500     6,500 sq.ft.                                                        +97,500
                            Basement & Finished                                  0sf                                    0sf                                                                 0sf                                                                          0sf
                            Rooms Below Grade
                            Functional Utility                                   Average                                Average                                                              Average                                                                                  Average
                            Heating/Cooling                                      FAU/Central                            FAU/Central                                                          FAU/Central                                                                              FAU/Central
                            Energy Efficient Items
SALES COMPARISON APPROACH




                                                                                 None Noted                             None Noted                                                           None Noted                                                                               None Noted
                            Garage/Carport                                       2gbi2dw                                3cp3dw                                                       +12,500 2ga2dw                                                                                 0 2ga2dw                                                                 0
                            Porch/Patio/Deck                                     Porch/Patio                            Porch/Patio                                                          Porch/Patio                                                                              Porch/Patio
                            Pool/Spa                                             Pool / Spa                             Pool / Spa                                                           Pool / Spa                                                                               Pool / Spa
                            Additional Features                                  Guest House                            Guest House                                                          Tennis Court                                                                           0 None Noted                                                +500,000

                            Net Adjustment (Total)                                                                                   +                  -         $                  155,000                         +                   -       $                   219,500                         +                 -        $               -106,500
                            Adjusted Sale Price                                                                         Net Adj.                    1.6 %                                               Net Adj.                      2.4 %                                            Net Adj.                  1.1 %
                            of Comparables                                                                              Gross Adj.                  1.6 %         $                9,710,000            Gross Adj.                    2.4 %      $             9,469,500               Gross Adj.               36.4 %          $            9,643,500
                            I          did              did not research the sale or transfer history of the subject property and comparable sales. If not, explain




                            My research                    did           did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                            Data Source(s)                 NDC; FARES; Realist; iTech and/or CRMLS
                            My research                    did           did not reveal any prior sales or transfers of the comparable sales for the year prior to the date of sale of the comparable sale.
                            Data Source(s)                 NDC; FARES; Realist; iTech and/or CRMLS
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                                        ITEM                                                          SUBJECT                                                   COMPARABLE SALE #1                                                COMPARABLE SALE #2                                              COMPARABLE SALE #3
                            Date of Prior Sale/Transfer
                            Price of Prior Sale/Transfer
                            Data Source(s)                                                   NDC, Realist, ITech                                               NDC, Realist, ITech                                                NDC, Realist, ITech                                                NDC, Realist, ITech
                            Effective Date of Data Source(s)                                 09/05/2019                                                        09/05/2019                                                         09/05/2019                                                         09/05/2019
                            Analysis of prior sale or transfer history of the subject property and comparable sales                                                          N/A




                            Summary of Sales Comparison Approach                                          Please See Attached Addenda.




                            Indicated Value by Sales Comparison Approach $
                                                                       9,500,000
                            Indicated Value by: Sales Comparison Approach $9,500,000      Cost Approach (if developed) $ 9,631,379 Income Approach (if developed) $

                            The most weight was given to the Sales Comparison Approach, The Cost Approach, while is not required and less reliable in SFR's was
                            developed to lend additional support to the Sales Comparison Approach. The Income Approach is not considered a reliable methodology for
RECONCILIATION




                            SFR's and was not developed in the final reconciliation for value.
                            This appraisal is made                       "as is",                    subject     to      completion           per      plans          and      specifications      on      the      basis        of     a      hypothetical         condition       that     the      improvements              have     been
                            completed,                   subject    to   the     following          repairs    or      alterations       on     the         basis      of      a    hypothetical        condition     that        the        repairs    or     alterations      have        been      completed,           or           subject to the
                            following        required     inspection     based        on      the     extraordinary        assumption           that        the       condition       or    deficiency       does        not      require         alteration        or    repair:


                            Based on a visual inspection of the exterior areas of the subject property from at least the street, defined scope of work, statement of assumptions and                                                                                                                                                             limiting
                            conditions, and appraiser's certification, my (our) opinion of the market value, as defined, of the real property that is the subject of this report is
                            $     9,500,000      , as of             09/05/2019         , which is the date of inspection and the effective date of this appraisal.

      Freddie Mac Form 2055 March 2005                                                                                       UAD Version 9/2011                                    Page 2 of 6                                                                                                           Fannie Mae Form 2055 March 2005
                                                                                                                                                                                                                                                                                                                                                  039
                                                                                                                 Form 2055UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                                                                       Doc 170 Filed 09/24/19 Entered 09/24/19N/A                 06:06:15                                                                                                   Desc
                                                                                            Exterior-Only
                                                                                             Main DocumentInspection Residential
                                                                                                                          Page   Appraisal
                                                                                                                                   40 ofReport
                                                                                                                                           86  File # 02802JD

                      Please See Attached Addenda



ADDITIONAL COMMENTS




                                                                                                                  COST APPROACH TO VALUE (not required by Fannie Mae)
                      Provide adequate information for the lender/client to replicate the below cost figures and calculations.
                      Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value)                                                      Opinion Of Site Value Is Abstracted (Extraction
                      Method).


                      ESTIMATED                REPRODUCTION OR                    REPLACEMENT COST NEW                                                OPINION OF SITE VALUE                                                                         =$        6,500,000
COST APPROACH




                      Source of cost data           Building-Cost.net                                                                                 DWELLING                             6,891       Sq.Ft. @ $                450.00             =$        3,100,950
                      Quality rating from cost service       3                     Effective date of cost data           09/2019                                                               0       Sq.Ft. @ $                                   =$
                      Comments on Cost Approach (gross living area calculations, depreciation, etc.)                                                  GuestHse/Poo/Spa                                                                              =$          750,000
                      60% to 70% of Land to Improvement Ratio is not uncommon for "Like                                                               Garage/Carport                           400     Sq.Ft. @ $                225.00             =$           90,000
                      Properties" in this market area, posing no marketing detriment. Physical                                                        Total Estimate of Cost-New                                                                    =$        3,940,950
                      Depreciation is based upon Effective Age and Deferred Maintenance                                                               Less                     Physical              Functional              External

                      from a 65 year base. Publicly recorded gross living area (GLA) is 6302                                                          Depreciation                   909,571                                                        =$(         909,571)
                      SF; and MLS measurements were 6891 SF. Site value exceeds 30% of                                                                Depreciated Cost of Improvements                                                              =$        3,031,379
                      market value. This is common in this market area.                                                                               "As-is" Value of Site Improvements                                                            =$          100,000

                      Estimated Remaining Economic Life (HUD and VA only)                                                              50     Years INDICATED VALUE BY COST APPROACH                                                                =$        9,631,379
                                                                                                                 INCOME APPROACH TO VALUE (not required by Fannie Mae)
INCOME




                      Estimated Monthly Market Rent $                                                 X Gross Rent Multiplier                                                  =$                                                          Indicated Value by Income Approach
                      Summary of Income Approach (including support for market rent and GRM)                                             Income approach was not developed nor is it necessary or required to arrive at
                      market value. This market is driven by sales and not income.
                                                                                                                        PROJECT INFORMATION FOR PUDs (if applicable)
                      Is the developer/builder in control of the Homeowners' Association (HOA)?                                        Yes           No         Unit type(s)              Detached                Attached
                      Provide the following information for PUDs ONLY if the developer/builder is in control of the HOA and the subject property is an attached dwelling unit.
                      Legal Name of Project
                      Total number of phases                                         Total number of units                                                Total number of units sold
PUD INFORMATION




                      Total number of units rented                                   Total number of units for sale                                       Data source(s)
                      Was the project created by the conversion of existing building(s) into a PUD?                                          Yes           No     If Yes, date of conversion
                      Does the project contain any multi-dwelling units?                              Yes          No     Data Source(s)
                      Are the units, common elements, and recreation facilities complete?                                        Yes            No    If No, describe the status of completion.




                      Are the common elements leased to or by the Homeowners' Association?                                             Yes           No   If Yes, describe the rental terms and options.


                      Describe common elements and recreational facilities.




    Freddie Mac Form 2055 March 2005                                                                UAD Version 9/2011                       Page 3 of 6
                                                                                                                                                                                                                                                                   040
                                                                                                                                                                                                                                        Fannie Mae Form 2055 March 2005



                                                                                           Form 2055UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                                   Doc 170 Filed 09/24/19 Entered 09/24/19N/A                 06:06:15                                                                        Desc
                                                        Exterior-Only
                                                         Main DocumentInspection Residential
                                                                                      Page   Appraisal
                                                                                               41 ofReport
                                                                                                       86  File # 02802JD


  This report form is designed to report an appraisal of a one-unit property                                      or a one-unit property                     with an accessory unit;
  including a unit in a planned unit development (PUD). This report form is                                       not designed to report                     an appraisal of a
  manufactured home   or a   unit in a   condominium or cooperative  project.


  This appraisal report is subject to the following scope of work, intended use, intended user, definition of market value,
  statement   of   assumptions     and     limiting   conditions,     and     certifications.     Modifications,  additions, or     deletions     to    the   intended
  use, intended user, definition of market value, or assumptions and limiting conditions are not permitted. The appraiser may
  expand the scope of work to include any additional research or analysis necessary based on the complexity of this appraisal
  assignment.    Modifications  or   deletions     to  the    certifications    are     also     not   permitted.  However,   additional    certifications  that    do
  not constitute material alterations to this appraisal report, such as those required by law or those related to the appraiser's
  continuing  education      or  membership       in  an     appraisal     organization,      are    permitted.


  SCOPE OF WORK:          The scope of work for this appraisal is defined by the complexity of this appraisal assignment and the
  reporting  requirements   of this appraisal report   form,  including the following definition of market value, statement of
  assumptions and limiting conditions, and certifications. The appraiser must, at a minimum: (1) perform a visual inspection of
  the exterior areas of the subject property from at least the street, (2) inspect the neighborhood, (3) inspect each of the
  comparable sales from at least the street, (4) research, verify, and analyze data from reliable public and/or private sources,
  and (5) report his or her analysis, opinions, and conclusions in this appraisal report.


  The appraiser must be able to obtain adequate information about the physical characteristics (including, but not limited to,
  condition, room count, gross living area, etc.) of the subject property from the exterior-only inspection and reliable public
  and/or private sources to perform this appraisal. The appraiser should use the same type of data sources that he or she uses
  for comparable sales such as, but not limited to, multiple listing services, tax and assessment records, prior inspections,
  appraisal  files, information provided by the    property owner, etc.


  INTENDED USE:             The intended use of this appraisal report is                     for    the     lender/client     to    evaluate        the   property       that   is        the
  subject     of   this    appraisal for a mortgage finance transaction.


  INTENDED USER:              The   intended     user    of    this   appraisal    report   is     the    lender/client.


  DEFINITION OF MARKET VALUE:            The most probable price which a property should bring in a competitive and open
  market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming
  the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified date and
  the passing of title from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both parties
  are well informed or well advised, and each acting in what he or she considers his or her own best interest; (3) a reasonable
  time is allowed for exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms of financial
  arrangements  comparable  thereto; and   (5) the  price  represents   the  normal consideration for the property sold unaffected by
  special or creative financing or sales concessions* granted by anyone associated with the sale.


  *Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments are
  necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are
  readily identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing
  adjustments can be made to the comparable property by comparisons to financing terms offered by a third party institutional
  lender that is not already involved in the property or transaction. Any adjustment should not be calculated on a mechanical
  dollar for dollar cost of the financing or concession but the dollar amount of any adjustment should approximate the market's
  reaction  to     the financing or concessions based on the   appraiser's judgment.


  STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS:                                                The     appraiser's       certification     in     this     report      is   subject
  to    the    following    assumptions    and      limiting      conditions:


  1. The appraiser will not be responsible for matters of a legal nature that affect either the property being                                                           appraised or the title
  to it, except for information that he or she became aware of during the research involved in performing                                                               this appraisal. The
  appraiser assumes that the title is good and marketable and will not render any opinions about the title.


  2. The appraiser     has examined    the available flood maps that are provided by the Federal Emergency Management Agency
  (or other data sources) and has noted in this appraisal report whether any portion of the subject site is located in an
  identified Special Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes no guarantees, express or
  implied,   regarding  this determination.


  3. The appraiser will not give testimony                or appear in court because he or she made an appraisal of the                                              property        in     question,
  unless specific arrangements to do so                   have been made beforehand, or as otherwise required by law.


  4. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deterioration, the
  presence of hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property or that he or
  she became aware of during the research involved in performing this appraisal. Unless otherwise stated in this appraisal
  report, the appraiser has no knowledge of any hidden or unapparent physical deficiencies or adverse conditions of the
  property    (such    as,   but   not limited    to,    needed repairs, deterioration, the presence of hazardous wastes, toxic substances,
  adverse environmental conditions, etc.) that would make the property less valuable, and has assumed that there are no such
  conditions and makes no guarantees or warranties, express or implied. The appraiser will not be responsible for any such
  conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist.
  Because the appraiser is not an expert in the field of environmental hazards, this appraisal report must not be considered as
  an     environmental     assessment  of     the     property.


  5. The appraiser has based his or her                        appraisal report and valuation conclusion                    for    an appraisal that is subject to satisfactory
  completion, repairs, or alterations on the                   assumption that the completion, repairs,                      or    alterations of the subject property will be
  performed   in   a   professional  manner.




Freddie Mac Form 2055 March 2005                              UAD Version 9/2011        Page 4 of 6
                                                                                                                                                                                                    041
                                                                                                                                                                        Fannie Mae Form 2055 March 2005



                                                    Form 2055UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                                            Doc 170 Filed 09/24/19 Entered 09/24/19N/A                 06:06:15                                                                                                   Desc
                                                                 Exterior-Only
                                                                  Main DocumentInspection Residential
                                                                                               Page   Appraisal
                                                                                                        42 ofReport
                                                                                                                86  File # 02802JD


  APPRAISER'S CERTIFICATION:                               The          Appraiser      certifies            and        agrees       that:

  1. I          have, at      a minimum,            developed     and      reported     this       appraisal           in   accordance               with     the      scope        of     work        requirements         stated       in
  this          appraisal     report.


  2. I performed a visual                    inspection of the exterior areas of                            the subject property from at least the street. I reported                                                  the        condition
  of the improvements in                      factual, specific terms. I identified                          and reported the physical deficiencies that could affect                                                  the        livability,
  soundness,  or structural                  integrity  of   the  property.


  3. I    performed this appraisal in accordance with the requirements of the                                                                     Uniform Standards                      of   Professional            Appraisal
  Practice that were adopted and promulgated by the Appraisal Standards Board                                                                     of The Appraisal                       Foundation and               that were             in
  place at the time this appraisal report was prepared.


  4. I developed my opinion of the market value of the real property that is the subject of this report based on the sales
  comparison    approach    to   value.  I    have   adequate comparable market data to develop a reliable sales comparison approach
  for this appraisal assignment. I further certify that I considered the cost and income approaches to value but did not develop
  them,   unless   otherwise   indicated   in   this  report.


  5. I researched, verified, analyzed, and reported on any current agreement for sale for the subject property, any offering for
  sale of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the subject
  property for a minimum of three years prior to the effective date of this appraisal, unless otherwise indicated in this report.


  6.    I researched,              verified, analyzed, and reported              on the prior sales of the comparable sales                                                 for     a     minimum         of     one       year      prior
  to     the date of               sale of the comparable sale,                  unless otherwise indicated in this report.


  7.    I       selected     and     used    comparable     sales        that   are    locationally,          physically,         and     functionally          the     most        similar       to    the     subject       property.


  8. I have not used comparable sales that were                                 the    result    of         combining       a     land        sale     with    the      contract         purchase       price    of    a     home       that
  has been built or will be built on the land.


  9. I have reported                  adjustments      to the       comparable         sales         that     reflect       the     market's            reaction       to     the        differences      between          the      subject
  property and  the                   comparable       sales.


  10.       I verified, from a disinterested source, all information                            in     this       report     that       was      provided         by     parties         who     have     a     financial        interest     in
  the       sale or financing of the subject property.


  11.       I    have      knowledge        and    experience      in     appraising     this        type         of    property         in     this        market      area.


  12. I am aware of, and have access                                to, the necessary              and appropriate public and private                                  data       sources, such as multiple listing
  services, tax assessment records, public                         land records and                other such data sources for the                                     area       in which the property is located.


  13. I           obtained     the      information, estimates, and opinions                       furnished           by       other         parties       and        expressed          in     this     appraisal         report       from
  reliable        sources     that     I believe to be true and correct.


  14. I have taken into consideration the factors that have an impact on value with respect to the subject neighborhood, subject
  property, and the proximity of the subject property to adverse influences in the development of my opinion of market value. I
  have noted in this appraisal report any adverse conditions (such as, but not limited to, needed repairs, deterioration, the
  presence      of   hazardous   wastes,    toxic  substances, adverse environmental conditions, etc.) observed during the inspection of the
  subject property or that I became aware of during the research involved in performing this appraisal. I have considered these
  adverse conditions in my analysis of the property value, and have reported on the effect of the conditions on the value and
  marketability    of    the   subject   property.


  15. I have not knowingly                        withheld any significant information from this appraisal                                       report        and,      to       the     best    of     my      knowledge,           all
  statements and information                      in this appraisal report are true and correct.


  16.       I stated in this appraisal report my own personal,                                          unbiased, and professional                            analysis,       opinions,          and      conclusions,            which
  are       subject only to the assumptions and limiting conditions                                    in this appraisal report.


  17. I have no present or prospective interest in the property that is the subject of this report, and I have no present or
  prospective personal interest or bias with respect to the participants in the transaction. I did not base, either partially or
  completely, my analysis and/or opinion of market value in this appraisal report on the race, color, religion, sex, age, marital
  status, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property or of                                                                                                         the
  present owners or occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law.


  18. My      employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not
  conditioned on any agreement or understanding, written or otherwise, that I would report (or present analysis supporting) a
  predetermined specific value, a predetermined minimum value, a range or direction in value, a value that favors the cause of
  any party, or the attainment of a specific result or occurrence of a specific subsequent event (such as approval of a pending
  mortgage     loan    application).


  19. I personally prepared all conclusions and opinions about the real estate that were set forth in this appraisal report. If I
  relied on significant real property appraisal assistance from any individual or individuals in the performance of this appraisal
  or the preparation of this appraisal report, I have named such individual(s) and disclosed the specific tasks performed in this
  appraisal report. I certify that any individual so named is qualified to perform the tasks. I have not authorized anyone to make
  a change to any item in this appraisal report; therefore, any change made to this appraisal is unauthorized and I will take no
  responsibility for  it.




Freddie Mac Form 2055 March 2005                                        UAD Version 9/2011                  Page 5 of 6                                                                                 Fannie Mae Form 2055 March 2005
                                                                                                                                                                                                                                        042
                                                                Form 2055UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                                Doc 170 Filed 09/24/19 Entered 09/24/19N/A                 06:06:15                                                                                Desc
                                                     Exterior-Only
                                                      Main DocumentInspection Residential
                                                                                   Page   Appraisal
                                                                                            43 ofReport
                                                                                                    86  File # 02802JD


  20. I identified the lender/client           in this appraisal      report     who    is     the      individual,      organization,          or   agent        for     the       organization     that
  ordered and     will receive   this           appraisal report.


  21. The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the
  borrower;     the    mortgagee       or   its    successors     and   assigns;     mortgage    insurers;    government      sponsored      enterprises;  other
  secondary       market     participants;    data    collection    or    reporting    services;    professional    appraisal     organizations;      any   department,
  agency, or instrumentality of the United States; and any state, the District of Columbia, or other jurisdictions; without having to
  obtain    the    appraiser's    or    supervisory   appraiser's   (if  applicable)   consent.    Such    consent    must     be    obtained     before  this    appraisal
  report may be disclosed or distributed to any other party (including, but not limited to, the public through advertising, public
  relations, news, sales, or other media).

  22. I am aware that any disclosure or distribution                    of     this   appraisal report by me or                         the lender/client may be subject to certain
  laws and regulations. Further, I am also subject                     to      the    provisions of the Uniform                         Standards of Professional Appraisal Practice
  that pertain to disclosure or distribution by me.

  23. The borrower, another lender at the request of                         the borrower, the             mortgagee or its                    successors and assigns,                    mortgage
  insurers, government sponsored  enterprises, and other                      secondary market             participants  may                  rely on    this appraisal                  report  as         part
  of any mortgage finance transaction that involves any                      one or more of               these parties.

  24. If this appraisal report was transmitted as an "electronic record" containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered containing my original hand written signature.

  25. Any    intentional or    negligent misrepresentation(s) contained in this appraisal report may result                                                  in         civil      liability and/or
  criminal penalties including, but not limited to, fine or imprisonment or both under the provisions                                                         of         Title      18, United States
  Code, Section 1001, et seq., or similar state laws.

  SUPERVISORY APPRAISER'S CERTIFICATION:                               The       Supervisory          Appraiser       certifies         and     agrees      that:

  1. I directly supervised the appraiser for this appraisal assignment, have read the                                         appraisal        report,     and      agree         with   the   appraiser's
  analysis,  opinions,  statements, conclusions, and    the   appraiser's certification.

  2. I accept full responsibility for the            contents of this appraisal              report     including,      but       not     limited    to,    the     appraiser's          analysis,   opinions,
  statements, conclusions,    and    the             appraiser's certification.

  3. The appraiser identified in this appraisal             report is either a sub-contractor or an employee of                                          the supervisory appraiser (or the
  appraisal firm), is qualified to perform this             appraisal, and is acceptable to perform this appraisal                                        under the applicable state law.

  4. This appraisal report complies with                the Uniform Standards of Professional Appraisal Practice that                                              were adopted and
  promulgated by the Appraisal Standards                Board of The Appraisal Foundation and that were in place                                                  at the time this appraisal
  report    was   prepared.

  5. If this appraisal report was transmitted as an "electronic record" containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered containing my original hand written signature.


 APPRAISER             Justin Druian & Associates                                               SUPERVISORY APPRAISER (ONLY IF REQUIRED)


 Signature                                                                                      Signature
 Name      Justin Druian                                                                        Name
 Company Name             Justin Druian & Associates                                            Company Name
 Company Address             241 S. Beverly Dr                                                  Company Address
                             Beverly Hills, CA 90212
 Telephone Number            (818) 355-7168                                                     Telephone Number
 Email Address         jdfromsa@gmail.com                                                       Email Address
 Date of Signature and Report            09/11/2019                                             Date of Signature
 Effective Date of Appraisal          09/05/2019                                                State Certification #
 State Certification #         AR028441                                                         or State License #
 or State License #                                                                             State
 or Other (describe)                                     State #                                Expiration Date of Certification or License
 State   CA
 Expiration Date of Certification or License              11/06/2019                            SUBJECT PROPERTY

                                                                                                       Did not inspect exterior of subject property
 ADDRESS OF PROPERTY APPRAISED
                                                                                                       Did inspect exterior of subject property from street
  205 N Tigertail Rd
                                                                                                       Date of Inspection
  Los Angeles, CA 90049
 APPRAISED VALUE OF SUBJECT PROPERTY $                              9,500,000
 LENDER/CLIENT                                                                                  COMPARABLE SALES

 Name   Brentwood Property Appraisal, Inc.                                                             Did not inspect exterior of comparable sales from street
 Company Name     Marquee Funding Group, Inc.                                                          Did inspect exterior of comparable sales from street
 Company Address     24025 Park Sorrento Suite, 150, Calabasas,                                        Date of Inspection
                     CA 91302
 Email Address

Freddie Mac Form 2055 March 2005                          UAD Version 9/2011           Page 6 of 6
                                                                                                                                                                                                            043
                                                                                                                                                                                 Fannie Mae Form 2055 March 2005



                                                    Form 2055UAD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                                                                                     Doc 170 Filed 09/24/19 Entered 09/24/19N/A                 06:06:15                                                                                                        Desc
                                                                                                          Exterior-Only
                                                                                                           Main DocumentInspection Residential
                                                                                                                                        Page   Appraisal
                                                                                                                                                 44 ofReport
                                                                                                                                                         86  File # 02802JD
                                              FEATURE                                SUBJECT                                COMPARABLE SALE #           4                                   COMPARABLE SALE #           5                              COMPARABLE SALE #            6
                            Address          205 N Tigertail Rd                                             107 N Cliffwood Ave
                                             Los Angeles, CA 90049                                          Los Angeles, CA 90049
                            Proximity to Subject                                                            0.48 miles SW
                            Sale Price                                  $                                                     $ 9,800,000                                                                   $                                                           $
                            Sale Price/Gross Liv. Area                  $                          sq.ft. $    1083.11 sq.ft.                                           $                          sq.ft.                           $                          sq.ft.
                            Data Source(s)                                                                  CRMLS#18413528;DOM 34
                            Verification Source(s)                                                          Doc#97663/OLP$9,998,000
                            VALUE ADJUSTMENTS                                       DESCRIPTION                       DESCRIPTION               +(-) $ Adjustment                   DESCRIPTION                 +(-) $ Adjustment               DESCRIPTION                 +(-) $ Adjustment
                            Sales or Financing                                          ArmLth
                            Concessions                                                 Conv;0
                            Date of Sale/Time                                           s02/19;c01/19
                            Location                                    N;MinorTruTraf; A;SdsTraffic;                                               +1,960,000
                            Leasehold/Fee Simple                        Fee Simple      Fee Simple
SALES COMPARISON APPROACH




                            Site                                        23070 sf        20220 sf                                                                    0
                            View                                        N;Res;          N;Res;
                            Design (Style)                              DT2;French      DT3;Traditional                                                        0
                            Quality of Construction                     Q3              Q2                                                              -500,000
                            Actual Age                                  17              1                                                                      0
                            Condition                                   C3              C1                                                              -500,000
                            Above Grade                                     Total     Bdrms.      Baths       Total     Bdrms.      Baths                                   Total       Bdrms.    Baths                                 Total     Bdrms.      Baths
                            Room Count                                      11          6   6.0               12    7   9.0                            -120,000
                            Gross Living Area                                         6,891 sq.ft.                9,048 sq.ft.                         -539,500                                    sq.ft.                                                      sq.ft.
                            Basement & Finished                         0sf                                 4000sf4000sfin                           -1,000,000
                            Rooms Below Grade                                                               1rr0br3.0ba0o                                     0
                            Functional Utility                          Average                             Average
                            Heating/Cooling                             FAU/Central                         FAU/Central
                            Energy Efficient Items                      None Noted                          None Noted
                            Garage/Carport                              2gbi2dw                             4ga4dw                                       -50,000
                            Porch/Patio/Deck                            Porch/Patio                         Porch/Patio
                            Pool/Spa                                    Pool / Spa                          Pool / Spa
                            Additional Features                         Guest House                         None Noted                                 +500,000

                            Net Adjustment (Total)                                                                      +             -     $           -249,500                        +           -       $                                     +             -       $
                            Adjusted Sale Price                                                             Net Adj.              2.5 %                                 Net Adj.                        %                           Net Adj.                        %
                            of Comparables                                                                  Gross Adj.           52.8 %     $         9,550,500         Gross Adj.                      % $                         Gross Adj.                      % $
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                                     ITEM                                                 SUBJECT                                  COMPARABLE SALE #                4                       COMPARABLE SALE #       5                      COMPARABLE SALE #            6
                            Date of Prior Sale/Transfer
                            Price of Prior Sale/Transfer
                            Data Source(s)
SALE HISTORY




                                                                                    NDC, Realist, ITech                                     NDC, Realist, ITech
                            Effective Date of Data Source(s)                        09/05/2019                                              09/05/2019
                            Analysis of prior sale or transfer history of the subject property and comparable sales                                       N/A




                            Analysis/Comments               Please See Attached Addenda
ANALYSIS / COMMENTS




      Freddie Mac Form 2055 March 2005                                                                                                           UAD Version 9/2011                                                                                   Fannie Mae Form 2055 March 2005
                                                                                                                                                                                                                                                                                        044
                                                                                                  Form 2055UAD.(AC) - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                         Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                                     Desc
                                               Main Document    Page 45 of 86
                                                   Supplemental Addendum       File No.                                         02802JD
    Borrower           N/A
    Property Address   205 N Tigertail Rd
    City               Los Angeles                                   County   Los Angeles                          State   CA   Zip Code   90049
    Lender/Client      Marquee Funding Group, Inc.


           USPAP 3-YEAR DISCLOSURE:

           Within the three-year period immediately preceding acceptance of this assignment, the appraisers have performed no services,
           as an appraiser or in any other capacity, relative to the property that is the subject of this report.

           • URAR : Subject - Sale/Listing History Amount, Date, Data Source & Record Number

           The subject was recently listed on 01/30/2019 for $10,900,000 (MLS #19429412; Hurwitz James Company; Bob Hurwitz;
           310-701-0880). Subject was on the market for 20 days before it cancelled on 002/19/2019. MLS comments "Fabulous 6
           bedroom estate property in prime location on lower Tigertail with neighboring $20 million plus properties. Behind gates and
           boasting fabulous ocean and canyon views this custom European inspired home welcomes you with a striking entry, soaring
           ceilings, great volume and grand staircase. Walls of glass open to a large veranda ideal for entertaining, sparkling pool and spa,
           and rolling Downton Abbey style lawns. The fantastic master suite is complete with fireplace, charming private balcony and
           amazing views. Two story living room, dining room, family room with fireplace and vast gourmet kitchen. Separate office and
           guest suite downstairs. The rear yard features outside steps leading to a separate, private and unique guest
           suite/screening/entertainment room. A rare offering on over 100 feet of frontage on what has become Celebrity row in
           Brentwood. Per appraisal the main house is 6891 sq ft and guest house additional 798 square feet".

           Subject was listed prior to that on 02/08/2018 for 210 days in the amount of $10,900,000 before it was withdrawn on 09/04/2018
           and expired on 11/01/2018. MLS comments "CUSTOM-BUILT IN 2002 SITS THIS EUROPEAN-INFLUENCED MANSE BEHIND
           GATES WITH OVER 100 FEET OF FRONTAGE ON THE BEST PART OF LOWER TIGERTAIL ROAD. FEATURING BUCOLIC
           OPEN CANYON AND OCEAN VIEWS FROM THE MAJORITY OF ROOMS. THE PUBLIC ROOMS (LIVING, DINING,
           BREAKFAST, FAMILY) ALL OPEN TO AN EXPANSIVE VERANDA OVERLOOKING ENDLESS FLOWING LAWNS,
           POOL/SPA, AND PRIVATE VIEWS. A LOWER LEVEL OUTDOOR SCREENING ROOM/PARTY ROOM/GUEST FACILITY
           WITH BATH IS COMPLETELY SEPARATE FROM THE HOME. HIGH CEILINGS THROUGHOUT. DRAMATIC ENTRY WITH
           SWEEPING STAIRCASE. ASTONISHING SUNLIT 2STY LIVING ROOM. SEPARATE LARGE OFFICE AND FAMILY ROOM
           WITH FIREPLACE. 5 BEDROOM UPSTAIRS AND GUEST SUITE DOWNSTAIRS. HUGE MASTER WITH GREAT VIEW
           BALCONY, FIREPLACE, WALK-IN. DUAL LAUNDRY FACILITIES. MAKE THIS YOUR TIGERTAIL TROPHY PROPERTY".

           Subject was listed prior to that on 08/31/2017 for 161 days in the amount of $11,995,000 and cancelled on 02/08/2018.

           • Exterior-Only: Current Owner

           PLATT,WAYNE H & LISA F TR/PLATT FAMILY TRUST

           • Exterior-Only : Neighborhood - Boundaries

           Boundaries are north by Canyons, south by W Sunset Blvd, east by 405 Freeway and west by 26th St. Accessibility is adequate
           as are availability to utilities and arterial thoroughfares and freeways. Unless otherwise noted, all comparables are from the
           same city or legislated "area" as the subject property.

           • Exterior-Only : Neighborhood - Description

           This canyon community consists mostly of SFRs individually built to varying degrees of owner specification. They are of various
           ages, size, quality, design, appeal and utility with a very broad range of sale prices noted being typically influenced by the
           foregoing differences as well as by views and a high degree of buyer subjectivity. Sites are generally hilly and range from
           substandard to superadequate with various degrees of lot utility. Views range from none, to local canyon to panoramic city and
           even ocean views. Commercial activity, employment and public facilities, (schools, police, hospitals, fire stations, etc.) are within
           reasonable proximity. Arterial traffic and narrow roads may adversely affect some residences. No atypical social or
           environmental trends were observed at this time though the market area is susceptible to the influences of nature commonly
           associated with canyon living.


           • Exterior-Only : Neighborhood - Market Conditions

           Interest rates have been decreasing. Market data on closed sales indicates that the subject's market area has stabilized after
           years of appreciation. This is evidenced by comparing the closed sales to one another other market statistics (See Below).
           Market demand for this neighborhood is strong noting some of the comparables sold over list price due to competitive
           bidding. Marketing times are typically less than 90 days, longer times are noted for ineffectively priced properties. There is a
           shortage in this market area in this market area resulting fewer sales. With that being said, more than one of the comparables
           utilized in the market grid closed over six months from the effective date of this report. Given stable market conditions, it is the
           appraiser's opinion that the "dated" sale utilized in this report were both suitable and necessary for comparative analysis, posing
           no impairment to arriving at a reliable and credible value conclusion. Zillow.com median price trends also indicate stable over
           the past year:




                                              Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                                                                                                                                   045
Case 2:18-bk-21394-BB                         Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                                     Desc
                                               Main Document    Page 46 of 86
                                                   Supplemental Addendum       File No.                                         02802JD
    Borrower           N/A
    Property Address   205 N Tigertail Rd
    City               Los Angeles                                   County   Los Angeles                          State   CA   Zip Code   90049
    Lender/Client      Marquee Funding Group, Inc.


           • Exterior-Only : Site - Adverse Site Conditions or External Factors

           The subject is noted to have minor thru traffic. No negative impact was noted.

           The subject and all comparables are located in close proximity to busy roads, commercial, schools and the 405/10 Freeway,
           however the subject is noted to have adequate buffering from other residential properties and no negative market influences
           were noted. Most comparables have similar buffering and is also not effected. No significant factors relating to the subject's site,
           topography, shape, size, or drainage were noted.

           Zoning was taken from Zimas.

           • Exterior-Only : Improvements - Additional Features

           Subject information was taken from MLS. Subject was noted as 6891 sf, 6bed/6 bath with a 2 car garage and a 798sf guest
           house.

           The client requested that this "As Is" Appraisal assignment be written on a FNMA 2055 Form being conducted on a ‘Drive-by’
           basis with an exterior only inspection. Therefore, interior access was not available to this appraiser. Nonetheless, the client, in
           keeping with UAD guidelines, also requires the Appraiser to “Describe the condition of the property” which includes an
           assessment of its “interior” quality and condition which is well beyond the scope of this Appraiser’s physical inspection.
           Subsequently, without the benefit of an interior inspection, it is this Appraiser’s protocol to search for and analyze any publicly
           recorded features of the Subject property; to try and find any available MLS information that is potentially relevant; to review any
           prior appraisals legally available to this Appraiser; and to also make attempts to conduct interviews with brokers or
           owner/occupants (when available and allowable) that may be knowledgeable. Whatever information can be derived from any of
           these sources (when available to this Appraiser), combined with the observed condition of the Subject’s exterior, forms the
           “reasonable basis” for the several ‘extraordinary assumptions’ made upon the Subject’s interior. This Appraiser also makes the
           extraordinary assumption that Subject property shares in the common features within the marketing area that appear to be
           "typical" for residences within the Subject’s marketing category of Age, Size and Appeal. Unless otherwise stated, this Appraiser
           has also made the extraordinary assumption that the Subject property is free, interiorly and exteriorly, of any conditions of health
           and safety which would typically be considered an unacceptable risk factor for personal injury or safe occupancy, (e.g.
           non-release security bars over bedroom windows, unsecured fixtures, broken glass, exposed electrical, insufficient heating, a
           non-secured empty pool, etc.) Accordingly, this appraiser is NOT responsible or liable for any personal injury resultant from any
           issues that might otherwise be observed during the course of a typical interior and full site inspection that would have warranted
           disclosure. Furthermore, this appraiser reserves the right to re-analyze the data, to consider alternative approaches and to
           change the estimate of value (upward or downward) if it is later disclosed that the improvements given value in this report are
           determined to be all, or in part, notably different than publicly recorded or as reasonably inferred from the exterior inspection and
           available sources cited above which formed the “reasonable basis” for the extraordinary assumptions utilized in this Appraisal.

           (NOTE 1: The same Extraordinary Assumptions utilized in the Market Approach are also employed in the development of the
           Cost Approach regarding the size of the improvements, the quality of construction and in estimating replacement costs and also
           accrued depreciation, both physical and/or functional.

           (NOTE 2: Per USPAP - DEFINITIONS, an EXTRAORDINARY ASSUMPTION is: “an assignment-specific assumption as of the
           effective date regarding uncertain information used in an analysis which, if found to be false, could alter the appraiser’s opinions
           or conclusions”. There is also an accompanying comment which states: “Uncertain information might include physical, legal, or
           economic characteristics of the subject property; or conditions external to the property, such as market conditions or trends; or
           the integrity of data used in an analysis.”)

           (NOTE 3: Due to the nature of an exterior only inspection, the appraiser notes that adequate utilities are available. However,
           their functionality could not be verified due the nature of an exterior only inspection.)

           (NOTE 4: The appraiser acknowledges that it could be argued that the subject has a view amenity. However, in the appraiser's
           opinion, the scope and nature of the view is not significant enough to evoke market reaction in any measurable way.
           Subsequently, though acknowledged in this report it is given no value and treated in the Grid as "N;Res")


           • Exterior-Only : Subject - Overall Condition of the Property

           Maintenance is adequate and the subject is in average condition with no deferred maintenance observed that would impair
           marketability or value

           • Exterior-Only : Sales Comparison Analysis - Summary of Sales Comparison Approach

           As previously noted elsewhere in this report, more than one of the comparables utilized in the market grid closed over six
           months from the effective date of this report. Given stable market conditions, it is the appraiser's opinion that the "dated" sale
           utilized in this report was both suitable and necessary for comparative analysis, posing no impairment to arriving at a reliable
           value conclusions.

           GRID ADJUSTMENTS: Unless otherwise noted, all Market Grid adjustments are deemed to be self-explanatory; but all
           adjustments to the comparable sales reflect the appraiser's best estimates of the market's reaction to the differences between
           the subject property and the comparables. Though paired sales analysis is conducted to the degree that the available data
           allows, in most cases, data is too limited to be conclusively definitive and the adjustments are as much "qualitative" (reflecting
           generally positive or negative market influences) as they are "quantitative" (irrefutably derived from hard core data and
           information); and unless otherwise explained, line adjustments do not exceed 10% of the sale price of the comparable being
           adjusted. This approach adequately serves to ascribe or to depreciate value to any factor that is generally considered to have a
           measurable impact upon value. In any case, the adjustment values utilized are reasonable relative to the limited amount of data
           that is typically available; as well as to anticipated market reaction to various property characteristics as is noted through
           experience in this and like markets and input from local brokers.

           -Location at 20% of the comparables sale price; (Considers proximity to, and variations in, locational factors that typically have
           an impact, either positively or negatively, upon marketability and value. Common considerations include, but are not limited to:


                                              Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                                                                                                                                   046
Case 2:18-bk-21394-BB                          Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                                 Desc
                                                Main Document    Page 47 of 86
                                                   Supplemental Addendum        File No.                                  02802JD
    Borrower           N/A
    Property Address   205 N Tigertail Rd
    City               Los Angeles                                 County   Los Angeles                   State   CA      Zip Code   90049
    Lender/Client      Marquee Funding Group, Inc.


           traffic, schools, government facilities, commercial activity, multi-family residences, accessibility, railroad tracks, airports,
           recreational facilities, gated communities, etc.)

           -Site area adjustments at $75.00 /sf. Adjustments were made only for comparables located on lots under 20,000sf.

           -Views adjusted at 7.5% of the comparable sale or list price.

           -Quality adjusted at $500,000.

           -Age adjustments were not made but account for in the quality adjustment if effective ages were not equal.

           -Condition adjusted at $500,000; (Based upon anticipated market reaction, in relative comparison to the subject, to the
           construction materials utilized, and/or the greater or lesser degree of remodeling or upgrading noted in the comparables at the
           time of sale as specifically disclosed, visually observed or reasonably deduced. Upgrades, though oft times different in their
           characteristics, when not adjusted, are deemed to be similar in overall demand and value to what was observed in the subject
           property).

           -Bedroom adjustments were not made as any additional utility is account for in the GLA adjustment.

           -Full Bathroom at $40,000/1/2 Bathroom at $20,000

           -Gross Living Area (GLA) is adjusted at $250.00 per square foot (Rounded - $1,000 minimum adjustment).

           -Basement adjusted at 1/2 the GLA adjustment at $125.00 per square foot (Rounded - $1,000 minimum adjustment).

           -2 Car Garage at $50,000/2 Car Carport at $25,000

           -Guest House/Tennis Court at $500,000

           COMPARABLE COMMENTS:

           All comparable data was verified through NDCdata, Fares, Realist and CLAWMLS.In addition the appraiser verified by
           exterior/drive by from local access roads of all comparables analyzed below. The appraiser differentiates between the
           comparables actual DOM until market reaction realized and a comparables cumulative days on market (CDOM). Typically
           CDOM reported in MLS includes contingency period, "hold" or "withdrawn" periods or back up status' which allows the days on
           market to accrue, resulting in an inflated and inaccurate statistic of actual marketing exposure.

           Comparable #1 is used for its date of sale, site, qualtiy and condition. MLS comments "A rare gem from legendary Paul
           Williams, this stunning Brentwood trophy estate is a masterful blend of old world California Romantica charm & modern
           sensibilities. Restored to its natural beauty, this is your own San Ysidro ranch, a ticket to classic elegance. Steps from
           Brentwood & a bike ride to Santa Monica. The estate is set back on an oversized, ultra-private 26.5kSF lot, offering tranquil
           resort living. Enter gates to extraordinary grounds; gravel driveway leads to grand motor court suited for large parties & car
           collections. Step through the courtyard & into a world of magnificent taste & quality. Intricate details abound, from redwood
           ceilings, terracotta tile floors & wrought iron throughout. Main house boasts 4 bedrooms, office, living room, formal dining room,
           media & game rooms. Complementing are a detached guesthouse & sun filled garden w/pool & fire pits. Don't hesitate; this is a
           once-in-a-generation opportunity to own an estate of unparalleled pedigree & sophistication". Public records notes this
           comparable as 4668sf, 4bed/3bath and MLS notes 6400sf, 5bed/5.1 bath which was used for this analysis. Also, this
           comparable previously sold on 02/07/2018 for $7,000,000 in "C4" condition. It was subsequently remodeled and resold for
           higher which accounts for the increase in value between the sales.

           Comparable #2 is a same street sale used for its site, qualtiy, condition, bath count and to bracket the lower GLA ranges. No
           MLS was found for this transaction.

           Comparable #3 is used for its location, bed count and to bracket the lower site area. Adjustments were made for its views and
           superior quality/condition per MLS comments/photos MLS comments "Located on one of the most iconic streets in Los Angeles,
           this architectural modern masterpiece is the crown jewel of Brentwood. This fabulous new construction has unobstructed ocean
           views from every room. With movable walls of Fleetwood glass throughout the house and an abundance of outdoor living
           space, this property is the embodiment of the quintessential California lifestyle. Chef's kitchen, featuring Wolf and Sub Zero
           appliances, Dekton counter tops and Australian Oak cabinetry. Built to entertain, this home features a state of the art home
           theater, yoga studio, fully illuminated onyx bar, temperature-controlled wine cellar, and a robust Crestron home automation
           system. The upper level holds four en-suite bedrooms including an opulent master, luxurious master bath and designer fixtures
           and finishes. A true testament to quality and craftsmanship, this home awaits even the most discerning buyer". Public records
           notes this comparable as 2057sf, 4bed/2bath and MLS notes 6500sf, 6bed/7.2 bath which was used for this analysis.

           Comparable #4 is used for its site and to bracket the higher GLA ranges. Adjustments were made for its inferior location (sides
           traffic) and for its superior quality/condition per MLS comments/photos. MLS comments "Rarely does such a special property
           become available on one of the most streets in Brentwood Park, this private, brand new Traditional one-of-a-kind estate is truly
           an exceptional offering. Set behind gates and complete with a large motor court, this smart home boasts the highest levels of
           taste and finishes. The grand foyer opens to the formal living room with fireplace & built-ins as well as the formal dining room.
           The open floor plan allows natural light to flow through every room. The chef's kitchen features state-of-the-art appliances, the
           spacious family room offers plenty of room to lounge by the fire. Large sliding glass pocket doors provide a seamless
           indoor-outdoor flow. The outdoor space features two cabanas, BBQ, pool & spa. Upstairs features the opulent master suite with
           dual closets, fireplace and balcony. Downstairs experience a full indoor spa experience w pool, sauna, & steam room. Home
           movie theater, gym, elevator, family room completes this level". Public records notes this comparable as 2867sf, 3bed/3bath
           and MLS notes 13048sf, 7bed/12bath per prior MLS this comparable is noted to have a 4,000sf basement which was included in
           GLA. This comparable is 9048sf, 7bed/9bath with a 4,000sf basement which was used for this analysis.

           FINAL ARGUMENT:

           Value is derived from the actual sale prices and adjusted values of all the sales with all comparables contributing to a reliable
           value range. Due consideration was given to all the comparables utilized in the grid for reasons outlined above in their
                                             Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                                                                                                                                047
Case 2:18-bk-21394-BB                          Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                                     Desc
                                                Main Document    Page 48 of 86
                                                   Supplemental Addendum        File No.                                        02802JD
    Borrower           N/A
    Property Address   205 N Tigertail Rd
    City               Los Angeles                                   County   Los Angeles                          State   CA   Zip Code   90049
    Lender/Client      Marquee Funding Group, Inc.


           individual comments. Most weight was given to Comparable #1 for date of sale, qualtiy and condition. Comparable #2 same
           street sale, quality, condition and bath count. Comparable #3 for same street sale and bed count and Comparable #4 for date of
           sale and site area. Under current market conditions, a reasonable marketing time necessary to satisfy this "market value"
           conclusion is estimated to be no greater than 90 days; within the context of an asking price that is no more than 3% higher than
           the estimated value in this report. However, the appraiser cannot be held responsible for unforeseeable events that alter market
           conditions after the effective date of this appraisal report.

           (NOTE: The subject's estimated value is somewhat above the indicated Predominant Value due to its site, GLA and condition.
           However, the subject is not deemed to be overimproved as there is a representative number of similar residences
           demonstrating recoverability for living area and quality in their sale prices.)

           Exposure time is the estimated length of time the property being appraised would of been on the market prior to the hypothetical
           consumption of the sale at market value on the effective date of the appraisal. It is a retrospective estimate based upon analysis
           of past events assuming a competitive and open market. Based on marketing times of sales of other similar homes in this area,
           an exposure time of up to three months is considered reasonable with the concluded value indicated in this report.




           • URAR : Conditions of Appraisal

           The appraiser obtained the information, estimates, and opinions that are expressed within this appraisal report from sources
           that were considered to be reliable and believes them to be true and correct. The appraiser does not assume responsibility for
           the accuracy of such items that were furnished by other parties. To the best of the appraiser's knowledge the information
           contained within this appraisal report is true and correct, and appraiser has not knowingly withheld any significant information.
           The appraiser reserves the right to re-analyze the data, to consider alternative approaches and to change the estimate of value,
           if at a future point it is verifiable that the appraiser received and applied misinformation during the preparation of this report and
           value was thereby influenced, either positively or negatively. Appraiser notes information provided in the MLS may be
           considered exaggerated, or "puffery" as required to market a property.

           The appraiser is not responsible for matters of a legal nature that may affect the property being appraised. Unless otherwise
           noted, no original structure permits were reviewed by the appraiser, neither was there any review of any permits and/or
           Certificates of Occupancy for the noted improvements. The appraisal report is made "As Is" and is based upon on-site
           inspection and information in the Public Records. It is left to the client's discretion to confirm the legality of all or any of the
           subject's improvements.

           The final value conclusion of this was derived with most consideration given to the Direct Market Data Approach, with secondary
           consideration given to the Cost Approach and no consideration given to the Income Approach.




                                              Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                                                                                                                                    048
Case 2:18-bk-21394-BB Market                                       Doc Conditions
                                                                               170 Filed                       09/24/19                       Entered                       N/A
                                                                                                  Addendum              to the Appraisal            Report 09/24/19File No.
                                                                                                                                                                            06:06:15
                                                                                                                                                                            02802JD
                                                                                                                                                                                                                                                                       Desc
   The purpose of this addendum is to provide the lender/client with aMain          Document
                                                                      clear and accurate understanding of the market trendsPage           49 of
                                                                                                                           and conditions prevalent        86
                                                                                                                                                    in the subject
                                  neighborhood. This is a required addendum for all appraisal reports with an effective date on or after April 1, 2009.
                                  Property Address            205 N Tigertail Rd                                                                           City    Los Angeles                                           State   CA              ZIP Code   90049
                                  Borrower         N/A
                                  Instructions: The appraiser must use the information required on this form as the basis for his/her conclusions, and must provide support for those conclusions, regarding
                                  housing trends and overall market conditions as reported in the Neighborhood section of the appraisal report form. The appraiser must fill in all the information to the extent
                                  it is available and reliable and must provide analysis as indicated below. If any required data is unavailable or is considered unreliable, the appraiser must provide an
                                  explanation. It is recognized that not all data sources will be able to provide data for the shaded areas below; if it is available, however, the appraiser must include the data
                                  in the analysis. If data sources provide the required information as an average instead of the median, the appraiser should report the available figure and identify it as an
                                  average. Sales and listings must be properties that compete with the subject property, determined by applying the criteria that would be used by a prospective buyer of the
                                  subject property. The appraiser must explain any anomalies in the data, such as seasonal markets, new construction, foreclosures, etc.
                                  Inventory Analysis                                                             Prior 7–12 Months                 Prior 4–6 Months                       Current – 3 Months                                     Overall Trend
                                  Total # of Comparable Sales (Settled)                                                  5                                   4                                      2                       Increasing             Stable           Declining
                                  Absorption Rate (Total Sales/Months)                                                 0.83                                1.33                                   0.67                      Increasing             Stable           Declining
                                  Total # of Comparable Active Listings                                                  8                                   5                                      0                       Declining              Stable           Increasing
                                  Months of Housing Supply (Total Listings/Ab.Rate)                                     9.6                                 3.8                                     0                       Declining              Stable           Increasing
                                  Median Sale & List Price, DOM, Sale/List %                                     Prior 7–12 Months                 Prior 4–6 Months                       Current – 3 Months                                     Overall Trend
                                  Median Comparable Sale Price                                                    9,750,000                        9,952,500                               10,728,500                       Increasing             Stable           Declining
                                  Median Comparable Sales Days on Market                                              15                              137                                      22                           Declining              Stable           Increasing
                                  Median Comparable List Price                                                    10,246,500                       10,900,000                              10,900,000                       Increasing             Stable           Declining
                                  Median Comparable Listings Days on Market                                           56                               78                                       6                           Declining              Stable           Increasing
     MARKET RESEARCH & ANALYSIS




                                  Median Sale Price as % of List Price                                               95%                              91%                                     98%                           Increasing             Stable           Declining
                                  Seller-(developer, builder, etc.)paid financial assistance prevalent?                               Yes             No                                                                    Declining              Stable           Increasing
                                  Explain in detail the seller concessions trends for the past 12 months (e.g., seller contributions increased from 3% to 5%, increasing use of buydowns, closing costs, condo
                                  fees, options, etc.).            Seller concessions are not common in this neighborhood.




                                  Are foreclosure sales (REO sales) a factor in the market?                               Yes            No        If yes, explain (including the trends in listings and sales of foreclosed properties).

                                  REO sales have not been a factor in this market.




                                  Cite data sources for above information.                      NDC Data; iTech, CRMLS and/or CLAW MLS;Dataquick-(http://www.dqnews.com)


                                  Summarize the above information as support for your conclusions in the Neighborhood section of the appraisal report form. If you used any additional information, such as
                                  an analysis of pending sales and/or expired and withdrawn listings, to formulate your conclusions, provide both an explanation and support for your conclusions.

                                  The appraiser researched sales from 5000 SF to 15000 SF in this neighborhood. No search function is available to reasonably delineate by
                                  condition or quality, and so the data above may be skewed to an extent based on those factors The appraiser notes that in addition to the
                                  defined criteria noted above, final conclusions on market trends were tempered by the appraiser's overall experience and knowledge of the
                                  local market, as factors may exist in the general marketplace beyond those directly measured by the above analysis for "comparable sales"
                                  (as required by this form) which may also impact the Subject property.




                                  If the subject is a unit in a condominium or cooperative project , complete the following:                                         N/A                                 Project Name:       N/A
                                  Subject Project Data                                                           Prior 7–12 Months                 Prior 4–6 Months                       Current – 3 Months                                     Overall Trend
                                  Total # of Comparable Sales (Settled)                                                 N/A                                N/A                                    N/A                       Increasing             Stable           Declining
                                  Absorption Rate (Total Sales/Months)                                                  N/A                                N/A                                    N/A                       Increasing             Stable           Declining
                                  Total # of Active Comparable Listings                                                 N/A                                N/A                                    N/A                       Declining              Stable           Increasing
                                  Months of Unit Supply (Total Listings/Ab.Rate)                                        N/A                                N/A                                    N/A                       Declining              Stable           Increasing
                                  Are foreclosure sales (REO sales) a factor in the project?                              Yes            No        If yes, indicate the number of REO listings and explain the trends in listings and sales of
                                  foreclosed properties.                 N/A
     CONDO/CO-OP PROJECTS




                                  Summarize the above trends and address the impact on the subject unit and project.                                                 N/A




                                  Signature                                                                                                                       Signature
                                  Appraiser Name             Justin Druian                                                                                        Supervisory Appraiser Name
     APPRAISER




                                  Company Name               Justin Druian & Associates                                                                           Company Name
                                  Company Address               241 S. Beverly Dr, Beverly Hills, CA 90212                                                        Company Address
                                  State License/Certification #      AR028441                    State CA                                                         State License/Certification #                                                     State

                                  Email Address            jdfromsa@gmail.com                                                                                     Email Address


                                                                                                                                                                                                                                                                        049
                                      Freddie Mac Form 71 March 2009                                                                      Page 1 of 1                                                                       Fannie Mae Form 1004MC March 2009



                                                                                                 Form 1004MC2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170 Filed 09/24/19
                                                      Location Map   Entered 09/24/19 06:06:15                                                    Desc
   Borrower           N/A
                                             Main Document     Page 50 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                  County   Los Angeles                          State    CA   Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.




                                                                                                                                                  050
                                           Form MAP.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170 Filed 09/24/19
                                                       Aerial Map    Entered 09/24/19 06:06:15                                                    Desc
   Borrower           N/A
                                             Main Document     Page 51 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                   County   Los Angeles                          State   CA   Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.




                                                                                                                                                  051
                                          Form MAP.AERIAL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170   FiledProperty
                                                  Subject    09/24/19    Entered 09/24/19 06:06:15
                                                                    Profile                                                                        Desc
   Borrower           N/A
                                             Main Document       Page 52 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                   County   Los Angeles                           State   CA   Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.




                                                                                                                                                   052
                                          Form MAP.Generic - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170 Filed  09/24/19
                                                        Plat Map     Entered 09/24/19 06:06:15                                                     Desc
   Borrower           N/A
                                             Main Document     Page 53 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                   County   Los Angeles                           State   CA   Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.




                                                                                                                                                   053
                                          Form MAP.Generic - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170 Subject
                                                     Filed 09/24/19
                                                            Photo Page Entered 09/24/19 06:06:15                                                       Desc
   Borrower           N/A
                                             Main Document     Page 54 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                  County   Los Angeles                           State    CA       Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.

                                                                                                                                      Subject Front
                                                                                                                                205 N Tigertail Rd




                                                                                                                                       Subject Rear




                                                                                                                                     Subject Street




                                                                                                                                                       054
                                          Form PIC4x6.TR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170    Filed Subject
                                                  Additional 09/24/19    Entered 09/24/19 06:06:15
                                                                     Photos                                                                       Desc
   Borrower           N/A
                                             Main Document       Page 55 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                  County   Los Angeles                           State   CA   Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.




                               Street Scene                                                             Additional Front View




                                                                                                                                                  055
                                           Form PICINT6 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170  Filed 09/24/19
                                                  Comparable         Entered 09/24/19 06:06:15
                                                             Photo Page                                                                                Desc
   Borrower           N/A
                                             Main Document     Page 56 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                  County   Los Angeles                           State    CA       Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.

                                                                                                                                   Comparable 1
                                                                                                                                173 N Anita Ave




                                                                                                                                   Comparable 2
                                                                                                                                208 N Tigertail Rd




                                                                                                                                   Comparable 3
                                                                                                                                815 N Tigertail Rd




                                                                                                                                                       056
                                          Form PIC4x6.BC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170  Filed 09/24/19
                                                  Comparable         Entered 09/24/19 06:06:15
                                                             Photo Page                                                                               Desc
   Borrower           N/A
                                             Main Document     Page 57 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                  County   Los Angeles                           State    CA      Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.

                                                                                                                                   Comparable 4
                                                                                                                                107 N Cliffwood Ave




                                                                                                                                                      057
                                          Form PIC4x6.BC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc 170  Filed 09/24/19
                                                  Comparable         Entered 09/24/19 06:06:15
                                                             MLS Photos                                                                           Desc
   Borrower           N/A
                                             Main Document     Page 58 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                  County   Los Angeles                           State   CA   Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.




                           Comparable #1                                                                   Comparable #2
                           173 N Anita Ave                                                                208 N Tigertail Rd
                             MLS Photo                                                                        MLS Photo




                           Comparable #3                                                                  Comparable #4
                          815 N Tigertail Rd                                                            107 N Cliffwood Ave
                              MLS Photo                                                                     MLS Photo




                                                                                                                                                  058
                                           Form PICINT6 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc Additional
                                                170 Filed    09/24/19 Photos
                                                           Comparable  Entered 09/24/19 06:06:15                                                  Desc
   Borrower           N/A
                                             Main Document       Page 59 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                  County   Los Angeles                           State   CA   Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.




                           Comparable #3                                                                   Comparable #3
                           815 N Tigertail Rd                                                              815 N Tigertail Rd




                           Comparable #3                                                                   Comparable #3
                           815 N Tigertail Rd                                                              815 N Tigertail Rd




                          Comparable #4                                                                   Comparable #4
                         107 N Cliffwood Ave                                                             107 N Cliffwood Ave
                                                                                                                                                  059
                                           Form PICINT6 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB                       Doc Additional
                                                170 Filed    09/24/19 Photos
                                                           Comparable  Entered 09/24/19 06:06:15                                                  Desc
   Borrower           N/A
                                             Main Document       Page 60 of 86
   Property Address   205 N Tigertail Rd
   City               Los Angeles                                  County   Los Angeles                           State   CA   Zip Code   90049
   Lender/Client      Marquee Funding Group, Inc.




                          Comparable #4                                                                   Comparable #4
                         107 N Cliffwood Ave                                                             107 N Cliffwood Ave




                                                                                                                                                  060
                                           Form PICINT6 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB    Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                      Desc
                          Main Document    Page 61 of 86




                    Form SC1 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   061
Case 2:18-bk-21394-BB    Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                      Desc
                          Main Document    Page 62 of 86




                    Form SC1 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   062
Case 2:18-bk-21394-BB                                    Doc 170 Filed 09/24/19 Entered 09/24/19   N/A 06:06:15                                        Desc
                                                                                          File No. 02802JD
                                                          Main Document    Page 63 of 86
                                               UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                                     (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)


   Condition Ratings and Definitions


   C1
   The improvements have been recently constructed and have not been previously occupied. The entire structure and all components are new
   and the dwelling features no physical depreciation.


   Note: Newly constructed improvements that feature recycled or previously used materials and/or components can be considered new dwellings
   provided that the dwelling is placed on a 100 percent new foundation and the recycled materials and the recycled components have been
   rehabilitated/remanufactured into like-new condition. Improvements that have not been previously occupied are not considered “new” if they
   have any significant physical depreciation (that is, newly constructed dwellings that have been vacant for an extended period of time without
   adequate maintenance or upkeep).


   C2
   The improvements feature no deferred maintenance, little or no physical depreciation, and require no repairs. Virtually all building components
   are new or have been recently repaired, refinished, or rehabilitated. All outdated components and finishes have been updated and/or replaced
   with components that meet current standards. Dwellings in this category are either almost new or have been recently completely renovated and
   are similar in condition to new construction.


   Note: The improvements represent a relatively new property that is well maintained with no deferred maintenance and little or no physical
   depreciation, or an older property that has been recently completely renovated.


   C3
   The improvements are well maintained and feature limited physical depreciation due to normal wear and tear. Some components, but not every
   major building component, may be updated or recently rehabilitated. The structure has been well maintained.


   Note: The improvement is in its first-cycle of replacing short-lived building components (appliances, floor coverings, HVAC, etc.) and is
   being well maintained. Its estimated effective age is less than its actual age. It also may reflect a property in which the majority of
   short-lived building components have been replaced but not to the level of a complete renovation.


   C4
   The improvements feature some minor deferred maintenance and physical deterioration due to normal wear and tear. The dwelling has been
   adequately maintained and requires only minimal repairs to building components/mechanical systems and cosmetic repairs. All major building
   components have been adequately maintained and are functionally adequate.


   Note: The estimated effective age may be close to or equal to its actual age. It reflects a property in which some of the short-lived building
   components have been replaced, and some short-lived building components are at or near the end of their physical life expectancy; however,
   they still function adequately. Most minor repairs have been addressed on an ongoing basis resulting in an adequately maintained property.


   C5
   The improvements feature obvious deferred maintenance and are in need of some significant repairs. Some building components need repairs,
   rehabilitation, or updating. The functional utility and overall livability is somewhat diminished due to condition, but the dwelling remains
   useable and functional as a residence.


   Note: Some significant repairs are needed to the improvements due to the lack of adequate maintenance. It reflects a property in which many
   of its short-lived building components are at the end of or have exceeded their physical life expectancy but remain functional.


   C6
   The improvements have substantial damage or deferred maintenance with deficiencies or defects that are severe enough to affect the safety,
   soundness, or structural integrity of the improvements. The improvements are in need of substantial repairs and rehabilitation, including many
   or most major components.


   Note: Substantial repairs are needed to the improvements due to the lack of adequate maintenance or property damage. It reflects a property
   with conditions severe enough to affect the safety, soundness, or structural integrity of the improvements.




   Quality Ratings and Definitions


   Q1
   Dwellings with this quality rating are usually unique structures that are individually designed by an architect for a specified user. Such
   residences typically are constructed from detailed architectural plans and specifications and feature an exceptionally high level of workmanship
   and exceptionally high-grade materials throughout the interior and exterior of the structure. The design features exceptionally high-quality
   exterior refinements and ornamentation, and exceptionally high-quality interior refinements. The workmanship, materials, and finishes
   throughout the dwelling are of exceptionally high quality.


   Q2
   Dwellings with this quality rating are often custom designed for construction on an individual property owner’s site. However, dwellings in
   this quality grade are also found in high-quality tract developments featuring residence constructed from individual plans or from highly
   modified or upgraded plans. The design features detailed, high quality exterior ornamentation, high-quality interior refinements, and detail. The
   workmanship, materials, and finishes throughout the dwelling are generally of high or very high quality.



                                                                               UAD Version 9/2011 (Updated 1/2014)
                                                                                                                                                       063
                                                   Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB     DocAPPRAISAL
                    UNIFORM         170 Filed    DATASET    09/24/19
                                                               (UAD) DEFINITIONS     Entered       09/24/19 06:06:15
                                                                                              ADDENDUM                                                  Desc
                           Main
                       (Source:         Document
                                Fannie Mae                           Page
                                           UAD Appendix D: UAD Field-Specific     64 ofRequirements)
                                                                              Standardization 86
      Quality Ratings and Definitions (continued)


      Q3
      Dwellings with this quality rating are residences of higher quality built from individual or readily available designer plans in above-standard
      residential tract developments or on an individual property owner’s site. The design includes significant exterior ornamentation and interiors
      that are well finished. The workmanship exceeds acceptable standards and many materials and finishes throughout the dwelling have been
      upgraded from “stock” standards.


      Q4
      Dwellings with this quality rating meet or exceed the requirements of applicable building codes. Standard or modified standard building plans
      are utilized and the design includes adequate fenestration and some exterior ornamentation and interior refinements. Materials, workmanship,
      finish, and equipment are of stock or builder grade and may feature some upgrades.


      Q5
      Dwellings with this quality rating feature economy of construction and basic functionality as main considerations. Such dwellings feature a
      plain design using readily available or basic floor plans featuring minimal fenestration and basic finishes with minimal exterior ornamentation
      and limited interior detail. These dwellings meet minimum building codes and are constructed with inexpensive, stock materials
      with limited refinements and upgrades.


      Q6
      Dwellings with this quality rating are of basic quality and lower cost; some may not be suitable for year-round occupancy. Such dwellings
      are often built with simple plans or without plans, often utilizing the lowest quality building materials. Such dwellings are often built or
      expanded by persons who are professionally unskilled or possess only minimal construction skills. Electrical, plumbing, and other mechanical
      systems and equipment may be minimal or non-existent. Older dwellings may feature one or more substandard or non-conforming additions
      to the original structure




      Definitions of Not Updated, Updated, and Remodeled


      Not Updated
                    Little or no updating or modernization. This description includes, but is not limited to, new homes.
                    Residential properties of fifteen years of age or less often reflect an original condition with no updating, if no major
                    components have been replaced or updated. Those over fifteen years of age are also considered not updated if the
                    appliances, fixtures, and finishes are predominantly dated. An area that is ‘Not Updated’ may still be well maintained
                    and fully functional, and this rating does not necessarily imply deferred maintenance or physical/functional deterioration.


      Updated
                    The area of the home has been modified to meet current market expectations. These modifications
                    are limited in terms of both scope and cost.
                    An updated area of the home should have an improved look and feel, or functional utility. Changes that constitute
                    updates include refurbishment and/or replacing components to meet existing market expectations. Updates do not
                    include significant alterations to the existing structure.


      Remodeled
                    Significant finish and/or structural changes have been made that increase utility and appeal through
                    complete replacement and/or expansion.
                    A remodeled area reflects fundamental changes that include multiple alterations. These alterations may include
                    some or all of the following: replacement of a major component (cabinet(s), bathtub, or bathroom tile), relocation
                    of plumbing/gas fixtures/appliances, significant structural alterations (relocating walls, and/or the addition of)
                    square footage). This would include a complete gutting and rebuild.




      Explanation of Bathroom Count


                    Three-quarter baths are counted as a full bath in all cases. Quarter baths (baths that feature only a toilet) are not
                    included in the bathroom count. The number of full and half baths is reported by separating the two values using a
                    period, where the full bath count is represented to the left of the period and the half bath count is represented to the
                    right of the period.


                    Example:
                    3.2 indicates three full baths and two half baths.




                                                                                   UAD Version 9/2011 (Updated 1/2014)
                                                                                                                                                        064
                                                      Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB     DocAPPRAISAL
                    UNIFORM         170 Filed    DATASET    09/24/19
                                                               (UAD) DEFINITIONS     Entered       09/24/19 06:06:15
                                                                                              ADDENDUM                                                           Desc
                           Main
                       (Source:         Document
                                Fannie Mae                           Page
                                           UAD Appendix D: UAD Field-Specific     65 ofRequirements)
                                                                              Standardization 86
      Abbreviations Used in Data Standardization Text

               Abbreviation                                    Full Name                                             Fields Where This Abbreviation May Appear
       A                          Adverse                                                               Location & View
       ac                         Acres                                                                 Area, Site
       AdjPrk                     Adjacent to Park                                                      Location
       AdjPwr                     Adjacent to Power Lines                                               Location
       ArmLth                     Arms Length Sale                                                      Sale or Financing Concessions
       AT                         Attached Structure                                                    Design (Style)
       B                          Beneficial                                                            Location & View
       ba                         Bathroom(s)                                                           Basement & Finished Rooms Below Grade
       br                         Bedroom                                                               Basement & Finished Rooms Below Grade
       BsyRd                      Busy Road                                                             Location
       c                          Contracted Date                                                       Date of Sale/Time
       Cash                       Cash                                                                  Sale or Financing Concessions
       Comm                       Commercial Influence                                                  Location
       Conv                       Conventional                                                          Sale or Financing Concessions
       cp                         Carport                                                               Garage/Carport
       CrtOrd                     Court Ordered Sale                                                    Sale or Financing Concessions
       CtySky                     City View Skyline View                                                View
       CtyStr                     City Street View                                                      View
       cv                         Covered                                                               Garage/Carport
       DOM                        Days On Market                                                        Data Sources
       DT                         Detached Structure                                                    Design (Style)
       dw                         Driveway                                                              Garage/Carport
       e                          Expiration Date                                                       Date of Sale/Time
       Estate                     Estate Sale                                                           Sale or Financing Concessions
       FHA                        Federal Housing Authority                                             Sale or Financing Concessions
       g                          Garage                                                                Garage/Carport
       ga                         Attached Garage                                                       Garage/Carport
       gbi                        Built-in Garage                                                       Garage/Carport
       gd                         Detached Garage                                                       Garage/Carport
       GlfCse                     Golf Course                                                           Location
       Glfvw                      Golf Course View                                                      View
       GR                         Garden                                                                Design (Style)
       HR                         High Rise                                                             Design (Style)
       in                         Interior Only Stairs                                                  Basement & Finished Rooms Below Grade
       Ind                        Industrial                                                            Location & View
       Listing                    Listing                                                               Sale or Financing Concessions
       Lndfl                      Landfill                                                              Location
       LtdSght                    Limited Sight                                                         View
       MR                         Mid-rise                                                              Design (Style)
       Mtn                        Mountain View                                                         View
       N                          Neutral                                                               Location & View
       NonArm                     Non-Arms Length Sale                                                  Sale or Financing Concessions
       o                          Other                                                                 Basement & Finished Rooms Below Grade
       O                          Other                                                                 Design (Style)
       op                         Open                                                                  Garage/Carport
       Prk                        Park View                                                             View
       Pstrl                      Pastoral View                                                         View
       PwrLn                      Power Lines                                                           View
       PubTrn                     Public Transportation                                                 Location
       Relo                       Relocation Sale                                                       Sale or Financing Concessions
       REO                        REO Sale                                                              Sale or Financing Concessions
       Res                        Residential                                                           Location & View
       RH                         USDA - Rural Housing                                                  Sale or Financing Concessions
       rr                         Recreational (Rec) Room                                               Basement & Finished Rooms Below Grade
       RT                         Row or Townhouse                                                      Design (Style)
       s                          Settlement Date                                                       Date of Sale/Time
       SD                         Semi-detached Structure                                               Design (Style)
       Short                      Short Sale                                                            Sale or Financing Concessions
       sf                         Square Feet                                                           Area, Site, Basement
       sqm                        Square Meters                                                         Area, Site
       Unk                        Unknown                                                               Date of Sale/Time
       VA                         Veterans Administration                                               Sale or Financing Concessions
       w                          Withdrawn Date                                                        Date of Sale/Time
       wo                         Walk Out Basement                                                     Basement & Finished Rooms Below Grade
       Woods                      Woods View                                                            View
       Wtr                        Water View                                                            View
       WtrFr                      Water Frontage                                                        Location
       wu                         Walk Up Basement                                                      Basement & Finished Rooms Below Grade




                                                                       UAD Version 9/2011 (Updated 1/2014)
                                                                                                                                                                 065
                                                Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 66 of 86




                            EXHIBIT 5


                                                                           066
Case
Case2:18-bk-21394-BB
     2:18-bk-21394-BB Doc
                      Doc170    Filed10/26/18
                           24 Filed   09/24/19 Entered
                                                Entered10/26/18
                                                        09/24/1917:21:54
                                                                 06:06:15 Desc
                                                                          Desc
                       Main Document
                        Main Document     Page 67 of 86
                                           Page 3 of 44




                                                                         067
Case
Case2:18-bk-21394-BB
     2:18-bk-21394-BB Doc
                      Doc170   Filed10/26/18
                           24 Filed  09/24/19 Entered
                                               Entered10/26/18
                                                       09/24/1917:21:54
                                                                06:06:15 Desc
                                                                         Desc
                       Main Document
                       Main Document     Page 68 of 86
                                         Page 11 of 44




                                                                        068
Case
Case2:18-bk-21394-BB
     2:18-bk-21394-BB Doc
                      Doc170   Filed10/26/18
                           24 Filed  09/24/19 Entered
                                               Entered10/26/18
                                                       09/24/1917:21:54
                                                                06:06:15 Desc
                                                                         Desc
                       Main Document
                       Main Document     Page 69 of 86
                                         Page 12 of 44




                                                                        069
Case
Case2:18-bk-21394-BB
     2:18-bk-21394-BB Doc
                      Doc170   Filed10/26/18
                           24 Filed  09/24/19 Entered
                                               Entered10/26/18
                                                       09/24/1917:21:54
                                                                06:06:15 Desc
                                                                         Desc
                       Main Document
                       Main Document     Page 70 of 86
                                         Page 13 of 44




                                                                        070
Case
Case2:18-bk-21394-BB
     2:18-bk-21394-BB Doc
                      Doc170   Filed10/26/18
                           24 Filed  09/24/19 Entered
                                               Entered10/26/18
                                                       09/24/1917:21:54
                                                                06:06:15 Desc
                                                                         Desc
                       Main Document
                       Main Document     Page 71 of 86
                                         Page 14 of 44




                                                                        071
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 72 of 86




                            EXHIBIT 6


                                                                           072
 Case 2:18-bk-21394-BB
 Case 2:18-bk-21394-BB     Doc 166
                           Doc 170 Filed
                                    Filed 09/16/19
                                          09/24/19 Entered
                                                    Entered 09/16/19
                                                            09/24/19 15:23:32
                                                                     06:06:15          Desc
                                                                                       Desc
                            Main Document     Page 73
                             Main Document Page 1 of 7of 86


 1   CAROLYN A. DYE
     3435 W ilshire Blvd.
 2   Suit e 990
     Los Angeles, CA 90010                                  FILED & ENTERED
 3   213/368-5000 – Telephone
     213/368-5009 – Facsimile
 4   Email: trustee@cadye.com                                     SEP 16 2019
 5
                                                             CLERK U.S. BANKRUPTCY COURT
 6   Attorney f or Sam S. Leslie,                            Central District of California
                                                             BY penning DEPUTY CLERK
     Chapt er 11 Trustee
 7

 8                       UNITED STATES BANKRUPTCY COURT

 9                        CENTRAL DISTRICT OF CALIFORN IA

10                                  LOS ANGELES DIVISION

11

12   In re                                 )   Case No. 2:18-bk-21394-BB
                                           )          [Chapter 11]
13   LISA FRANCES PLATT ,                  )
                                           )   ORDER APPROVING AMENDED
14                            Debtor.      )
                                               STIPULATION FOR SECOND
                                           )
15                                         )
                                               AMENDED ORDER APPROVING POST-
                                           )   PETITION FINANCI NG
16                                         )
                                           )   [No Hearing Required]
17

18

19           The Court, having considered the Amended Stipulation f or Second
20   Amended Order Approving Post -Petition Financing (Docket No. 163) and
21   good cause appearing therefor,

22           IT IS HEREBY ORDERED THAT:

23           A.   The Stipulation is APPROVED.

24           B.   The post-petition financing (as described in the Stipulation) to be

25   received from (1) Iridium, LLC; and (2) Michael Cohen, an individual, (or

26   such additional lender as described in the Stipulation) (collectively the

27   “Lenders”) is approved on the terms set forth in the Stipulation and the

28   / / /

                                               -1-
                                                                                       073
 Case 2:18-bk-21394-BB
 Case 2:18-bk-21394-BB   Doc 166
                         Doc 170 Filed
                                  Filed 09/16/19
                                        09/24/19 Entered
                                                  Entered 09/16/19
                                                          09/24/19 15:23:32
                                                                   06:06:15   Desc
                                                                              Desc
                          Main Document     Page 74
                           Main Document Page 2 of 7of 86


 1   exhibit attached thereto, as an actual, necessary cost of preserving the

 2   bankruptcy estate, which would directly and substantially benefit the estate .

 3        C.    The funds obtained from the post-petition financing, from both

 4   Lenders, shall be directly deposited into an escrow account , for the benefit

 5   of and to be administered by Sam S. Leslie, Chapter 11 Trustee . From that

 6   escrow account, payment shall be made to the following parties who hold

 7   claims secured against t he Debtor ’s residence located at 205 North Tigertail

 8   Avenue, Los Angeles, California (the “Residence”), pursuant to their

 9   respective beneficiary demands delivered to escrow (unless s uch secured

10   creditor(s) has agreed to a different pay ment arrangement and/ or elected to

11   retain a lien against the Residence): As soon as a closing of the loans has

12   occurred, and the exact amount of loan payoff to each of the secured

13   creditors is known, Trustee shall file a declaration attesting to such

14   payments. The parties holding secured liens are:

15                    Mr. Cooper Mortgage Company

16                    S&R Income Trust (aka Marquee Funding Group)

17                    Elderlife Financial Lending, LLC

18                    Joanna Stingray

19                    Luxury Asset Capital

20                    Internal Revenue Service

21        D.    Any and all funds re maining after payment to the secured

22   creditors identified in Paragraph C herein in accordance with Exhibit A and

23   any related costs incurred in closing the post-petition financing, shall be

24   transferred to the Debtor in Possession account established by Sam S.

25   Leslie, Chapter 11 Trustee. The remainder of the funds from the post-

26   petition financing shall be held and reserved for payment of administrative

27   fees and costs and any remaining allowed claims against the estate in

28   connection with or prior to any dismi ssal of this case, in accordance with the


                                           -2-
                                                                              074
 Case 2:18-bk-21394-BB
 Case 2:18-bk-21394-BB    Doc 166
                          Doc 170 Filed
                                   Filed 09/16/19
                                         09/24/19 Entered
                                                   Entered 09/16/19
                                                           09/24/19 15:23:32
                                                                    06:06:15   Desc
                                                                               Desc
                           Main Document     Page 75
                            Main Document Page 3 of 7of 86


 1   priority and procedures set forth in the Bankruptcy Code. A copy of the

 2   escrow closing statement shall be provided to the U.S. Trustee, through the

 3   Chapter 11 electronic portal, concurrently with the closing. The United

 4   States Trustee reserves any all rights to object to the Debtor ’s payment of

 5   “any related costs in closing the post-petition financing,” particularly as to

 6   any fees paid to Debtor ’s loan broker, Lending Bee , whose employment has

 7   not yet been authorized by the Court.

 8         E.    The amounts payable to the secured creditors are estimated in

 9   Exhibit A attached hereto. The amounts listed on that Exhibit to unsecured

10   creditors shall be subject to confirmation by the Chapter 11 Trustee.

11   Professional fees shall be subject to and payabl e upon approval of the

12   Court.

13         F.    The Debtor will have until September 18, 2019 to close the post-

14   petition financing loans.

15         G.    Mr. Leslie will file a Declaration, no later than September 23,

16   2019, advising the Court that the post-petition financing loans have closed.

17   The failure to timely file and serve the “no later than September 23, 2019”

18   declaration shall also trigger the conversion of the case to a Cha pter 7 as

19   that shall be the mechanism to alert all interested parties that the post-

20   petition financing was timely closed. The failure to timely file and serve the

21   declaration may be presumed to mean that such financing did not timely

22   close.

23         H.    If the Post-Petition Financing loans are not closed by the

24   deadline, the Court direc ts and authorizes the U.S . Trustee to appoint a

25   chapter 7 trustee without further notice, opportunity for hearing or further

26   order of the Court. A Status Conference is set for December 11 , 2019 at

27   11:00 a.m. The Trustee appointed may also use this date a nd time as a

28   hearing on a motion approve payments to unsecured creditors and to


                                             -3-
                                                                               075
 Case 2:18-bk-21394-BB
 Case 2:18-bk-21394-BB       Doc 166
                             Doc 170 Filed
                                      Filed 09/16/19
                                            09/24/19 Entered
                                                      Entered 09/16/19
                                                              09/24/19 15:23:32
                                                                       06:06:15   Desc
                                                                                  Desc
                              Main Document     Page 76
                               Main Document Page 4 of 7of 86


 1   dismiss provided such motion is filed and served not less than 21 days prior

 2   to the hearing.

 3         I.     This order supersedes and replaces any prior order(s)

 4   entered in connection w ith the post-petition financing, and, in

 5   particular, the Order entered June 27, 2019 (Docket No. 137) .

 6

 7

 8                                                   ###

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
       Date: September 16, 2019
25

26

27

28

                                               -4-
                                                                                  076
Case 2:18-bk-21394-BB
Case 2:18-bk-21394-BB   Doc 166
                        Doc 170 Filed
                                 Filed 09/16/19
                                       09/24/19 Entered
                                                 Entered 09/16/19
                                                         09/24/19 15:23:32
                                                                  06:06:15   Desc
                                                                             Desc
                         Main Document     Page 77
                          Main Document Page 5 of 7of 86




                                                                             077
Case 2:18-bk-21394-BB
Case 2:18-bk-21394-BB   Doc 166
                        Doc 170 Filed
                                 Filed 09/16/19
                                       09/24/19 Entered
                                                 Entered 09/16/19
                                                         09/24/19 15:23:32
                                                                  06:06:15   Desc
                                                                             Desc
                         Main Document     Page 78
                          Main Document Page 6 of 7of 86




                                                                             078
Case 2:18-bk-21394-BB
Case 2:18-bk-21394-BB   Doc 166
                        Doc 170 Filed
                                 Filed 09/16/19
                                       09/24/19 Entered
                                                 Entered 09/16/19
                                                         09/24/19 15:23:32
                                                                  06:06:15   Desc
                                                                             Desc
                         Main Document     Page 79
                          Main Document Page 7 of 7of 86




                                                                             079
Case 2:18-bk-21394-BB   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15   Desc
                         Main Document    Page 80 of 86




                            EXHIBIT 7


                                                                           080
     Case 2:18-bk-21394-BB
     Case 2:18-bk-21394-BB      Doc 114
                                Doc 170 Filed
                                         Filed 04/10/19
                                               09/24/19 Entered
                                                         Entered 04/10/19
                                                                 09/24/19 15:53:34
                                                                          06:06:15              Desc
                                                                                                Desc
                                 Main Document     Page 81
                                  Main Document Page 1 of 2of 86



1
2
                                                                     FILED & ENTERED
3
4                                                                          APR 10 2019
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY wesley DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                    LOS ANGELES DIVISION
11
12
     In re:                                        Case No.: 2:18-bk-21394-BB
13
     Lisa Frances Platt                            CHAPTER 11
14
                                                   ORDER (i) DENYING MOTION FOR RELIEF
15                                                 FROM STAY AND (ii) DIRECTING U.S.
16                                                 TRUSTEE TO APPOINT CHAPTER 11
                                                   TRUSTEE IF CERTAIN DEADLINES ARE
17                                   Debtor(s).    NOT MET
18                                                 Date:      April 9, 2019
                                                   Time:      10:00 AM
19                                                 Courtroom: 1539
20
21            A hearing in the above-referenced bankruptcy case was held before the
22    Honorable Sheri Bluebond on April 9, 2019 at 10:00 a.m. in Courtroom 1539 on
23    motion for relief from stay in connection with 205 North Tigertail Road, Los Angeles,

24    CA 90049 (“Real Property”) filed by Platinum Loan Servicing, Inc. (“Motion for Relief

25    from Stay”). For reasons set forth in the Court’s tentative ruling and on the record at

26    the time of hearing,

27    //
      //
28
      //



                                                  -1-                                           081
     Case 2:18-bk-21394-BB
     Case 2:18-bk-21394-BB      Doc 114
                                Doc 170 Filed
                                         Filed 04/10/19
                                               09/24/19 Entered
                                                         Entered 04/10/19
                                                                 09/24/19 15:53:34
                                                                          06:06:15           Desc
                                                                                             Desc
                                 Main Document     Page 82
                                  Main Document Page 2 of 2of 86



1     IT IS HEREBY ORDERED that:
2           1. The Motion for Relief from Stay is DENIED without prejudice.
3           2. The Office of the United States Trustee is hereby directed to appoint a

4               chapter 11 trustee in the above-entitled case if the debtor has not filed

5               either a motion to sell her Real Property or for approval of refinancing

6               of the secured debt on the property by April 30, 2019.
            3. If the debtor does file one of the motions identified in paragraph 2 above by
7
                April 30, 2019, but a party in interest believes that the motion is frivolous or
8
                otherwise lacking in merit, that party may file and serve not later than May
9
                6, 2019 papers explaining why it believes that the debtor should not be
10
                treated as having met the April 30, 2019 deadline and an ex parte
11
                application for appointment of chapter 11 trustee, which application the
12
                Court may resolve on the papers without further notice or opportunity for
13
                hearing.
14
15
                                                       ###
16
17
18
19
20
21
22
23
24
25       Date: April 10, 2019

26
27
28




                                                 -2-                                         082
            Case 2:18-bk-21394-BB                             Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                                             Desc
                                                               Main Document    Page 83 of 86

                                                    3522)2)6(59,&(2)'2&80(17

,DPRYHUWKHDJHRIDQGQRWDSDUW\WRWKLVEDQNUXSWF\FDVHRUDGYHUVDU\SURFHHGLQJ0\EXVLQHVVDGGUHVVLV

 22287 Mulholland Hwy., # 318

Calabasas, California 91302
$WUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJGRFXPHQWHQWLWOHG127,&(2)027,21$1'027,21)255(/,())520
7+($8720$7,&67$<81'(586& ZLWKVXSSRUWLQJGHFODUDWLRQV  5($/3523(57< ZLOOEHVHUYHG
RUZDVVHUYHG D RQWKHMXGJHLQFKDPEHUVLQWKHIRUPDQGPDQQHUUHTXLUHGE\/%5 G DQG E LQWKHPDQQHU
VWDWHGEHORZ

72%(6(59('%<7+(&28579,$127,&(2)(/(&7521,&),/,1* 1() 3XUVXDQWWRFRQWUROOLQJ*HQHUDO
2UGHUVDQG/%5WKHIRUHJRLQJGRFXPHQWZLOOEHVHUYHGE\WKHFRXUWYLD1()DQGK\SHUOLQNWRWKHGRFXPHQW2Q GDWH 
 09/24/2019
      ,FKHFNHGWKH&0(&)GRFNHWIRUWKLVEDQNUXSWF\FDVHRUDGYHUVDU\SURFHHGLQJDQGGHWHUPLQHGWKDWWKH
IROORZLQJSHUVRQVDUHRQWKH(OHFWURQLF0DLO1RWLFH/LVWWRUHFHLYH1()WUDQVPLVVLRQDWWKHHPDLODGGUHVVHVVWDWHGEHORZ






                                                                                                                 6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH

6(59('%<81,7('67$7(60$,/
2Q GDWH 09/24/2019
                      ,VHUYHGWKHIROORZLQJSHUVRQVDQGRUHQWLWLHVDWWKHODVWNQRZQDGGUHVVHVLQWKLVEDQNUXSWF\
FDVHRUDGYHUVDU\SURFHHGLQJE\SODFLQJDWUXHDQGFRUUHFWFRS\WKHUHRILQDVHDOHGHQYHORSHLQWKH8QLWHG6WDWHVPDLO
ILUVWFODVVSRVWDJHSUHSDLGDQGDGGUHVVHGDVIROORZV/LVWLQJWKHMXGJHKHUHFRQVWLWXWHVDGHFODUDWLRQWKDWPDLOLQJWRWKH
MXGJHZLOOEHFRPSOHWHGQRODWHUWKDQKRXUVDIWHUWKHGRFXPHQWLVILOHG

Judge
          Bluebond, US Bankruptcy Court, 255 E Temple St., Suite 1534, Los Angeles, CA 90012
Debtor
           and all creditors listed on attached master mailing list, excluding NEF recipients served per item 1 above.



                                                                                                                 6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH

6(59('%<3(5621$/'(/,9(5<29(51,*+70$,/)$&6,0,/(75$160,66,2125(0$,/ VWDWHPHWKRG
IRUHDFKSHUVRQRUHQWLW\VHUYHG 3XUVXDQWWR)5&LY3DQGRUFRQWUROOLQJ/%5RQ GDWH      ,VHUYHGWKH
IROORZLQJSHUVRQVDQGRUHQWLWLHVE\SHUVRQDOGHOLYHU\RYHUQLJKWPDLOVHUYLFHRU IRUWKRVHZKRFRQVHQWHGLQZULWLQJWR
VXFKVHUYLFHPHWKRG E\IDFVLPLOHWUDQVPLVVLRQDQGRUHPDLODVIROORZV/LVWLQJWKHMXGJHKHUHFRQVWLWXWHVDGHFODUDWLRQ
WKDWSHUVRQDOGHOLYHU\RQRURYHUQLJKWPDLOWRWKHMXGJHZLOOEHFRPSOHWHGQRODWHUWKDQKRXUVDIWHUWKHGRFXPHQWLV
ILOHG






                                                                                                                 6HUYLFHLQIRUPDWLRQFRQWLQXHGRQDWWDFKHGSDJH


,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVWKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW



             
   09/24/2019                                      Lewis R. Landau                                        /s/
                                                                                                                Lewis
                                                                                                                    
                                                                                                                            R. Landau                                                           
  'DWH                                   3ULQWHG1DPH                                                                 6LJQDWXUH


        7KLVIRUPLVPDQGDWRU\,WKDVEHHQDSSURYHGIRUXVHE\WKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD
                                                                        
                                                                                                                    )5)653027,21
                                                                                                                                                                           083
-XQH                                                          3DJH

           Case 2:18-bk-21394-BB                   Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                                      Desc
 In re:   Platt                                     Main Document    Page 84 of 86
                                                                                CHAPTER: 11

                                                                                    Debtor(s).
                                                                                                    CASE NUMBER:      2:18-bk-21394 BB



ADDITIONAL SERVICE INFORMATION (if needed):
NEF Service List (category I):

Paul M Brent on behalf of Creditor Beverly Loan Company
snb300@aol.com

Carolyn A Dye on behalf of Trustee Sam S Leslie (TR)
trustee@cadye.com

James R Felton on behalf of Debtor Lisa Frances Platt
jfelton@gblawllp.com, nknadjian@gblawllp.com

Todd S Garan on behalf of Creditor HSBC Bank USA, National Association as Trustee for Merrill Lynch Mortgage
Investors, Inc., Mortgage Pass-Through Certificates, MLMI Series 2006-A1; Mr. Cooper (fka Nationstar Mortgage LLC)
as servicer
ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com

Todd S Garan on behalf of Interested Party Courtesy NEF
ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com

Lewis R Landau on behalf of Creditor Platinum Loan Servicing, Inc.
Lew@Landaunet.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Kenneth G Lau on behalf of U.S. Trustee United States Trustee (LA)
kenneth.g.lau@usdoj.gov

Sam S Leslie (TR)
sleslie@trusteeleslie.com, sleslie@ecf.axosfs.com;trustee@trusteeleslie.com

Randall P Mroczynski on behalf of Creditor Daimler Trust
randym@cookseylaw.com

Douglas M Neistat on behalf of Debtor Lisa Frances Platt
dneistat@gblawllp.com, mramos@gblawllp.com

Valerie Smith on behalf of Interested Party Courtesy NEF
claims@recoverycorp.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Alan I White on behalf of Creditor Elderlife Financial
aiwhitelaw@gmail.com

Alan I White on behalf of Interested Party Courtesy NEF
aiwhitelaw@gmail.com




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
January 2009                                                                                                                        F 9013-3.1
               Case 2:18-bk-21394-BB            Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15                     Desc
Label Matrix for local noticing                  BeverlyDocument
                                                 Main    Loan Company Page 85 of 86 Daimler Trust
0973-2                                           c/o P Brent                                    c/o BK Servicing, LLC
Case 2:18-bk-21394-BB                            Steinberg Nutter & Brent                       PO Box 131265
Central District of California                   23801 Calabasas Road                           Roseville, MN 55113-0011
Los Angeles                                      # 2031
Mon Sep 23 09:58:02 PDT 2019                     Calabasas, CA 91302-3316
HSBC Bank USA, National Association as Trust     LEA Accountancy, LLP                           Los Angeles Division
Aldridge Pite, LLP                               3435 Wilshire Boulevard                        255 East Temple Street,
4375 Jutland Drive, Suite 200                    Suite 990                                      Los Angeles, CA 90012-3332
P.O. Box 17933                                   Los Angeles, CA 90010-1998
P.O. Box 17933
San Diego, CA 92177-7921
Beverly Loan Company                             Bureaus Investment Group Portfolio No 15 LLC   CareRelate Inc
9440 Santa Monica Blvd                           c/o PRA Receivables Management, LLC            Ronald Shinkman
Suite 301                                        PO Box 41021                                   9621 Woodley Ave
Beverly Hills, CA 90210-4614                     Norfolk VA 23541-1021                          North Hills CA 91343-1903


Department of Water and Power                    Douglas M. Neistat                             Eldercare Financial Services
City of Los Angeles                              Greenberg & Bass                               PO BOX 206536
Attn Bankruptcy                                  16000 Ventura Boulevard                        Dallas, TX 75320-6536
P.O Box 5111                                     Suite 1000
Los Angeles CA 90055-0111                        Encino, CA 91436-2762

Franchise Tax Board                              HSBC Bank USA, National Association            Hunt & Henriques
Attn: Bankruptcy                                 Nationstar Mortgage LLC d/b/a Mr. Cooper       Portfolio Recovery Associates, LLC
P.O. Box 2952                                    Attn: Bankruptcy Dept.                         151 Bernal Road
Sacramento, CA 95812-2952                        PO Box 619096                                  Suite 8
                                                 Dallas, TX 75261-9096                          San Jose, CA 95119-1306

Internal Revenue Service                         Joanna Stingray                                LADWP
Centralized Insolvency Operations                c/o Coldwell Banker                            PO Box 30808
P.O. Box 7346                                    166 N Canon Dr                                 Los Angeles, CA 90030-0808
Philadelphia, PA 19101-7346                      Beverly Hills, CA 90210-5304


(p)LOS ANGELES COUNTY TREASURER AND TAX COLLE    Lisa Frances Platt                             Luxury Asset Capital LLC
ATTN BANKRUPTCY UNIT                             205 N. Tigertail Road                          DBA Pawngo
PO BOX 54110                                     Los Angeles, CA 90049-2803                     4100 E Mississippi Ave
LOS ANGELES CA 90054-0110                                                                       Suite 1850
                                                                                                Denver, CO 80246-3066

Marquee Funding Group                            Med-Net Billing, Inc                           Mr. Cooper Mortgage Company
24025 Park Sorrento                              122 Sheldon Street                             8950 Cypress Waters Blvd.
Suite 150                                        El Segundo, CA 90245-3915                      Coppell, TX 75019-4620
Calabasas, CA 91302-4004


NCB Management Services, Inc.                    Nationwide Credit, Inc                         Platinum Loan Servicing, Inc
PO Box 1099                                      P.O. Box 14581                                 S.B.S. Trust Deed Network
Langhorne, PA 19047-6099                         Des Moines, IA 50306-3581                      31194 La Baya Dr
                                                                                                #106
                                                                                                Thousand Oaks, CA 91362-6426

Progressive Management Systems                   Radius Global Solutions LLC                    S & R Income Fund 1, LLC
1521 West Cameron Avenue                         PO BOX 390905                                  S.B.S. Trust Deed Network
West Covina, CA 91790-2738                       Minneapolis, MN 55439-0905                     31194 La Baya Dr
                                                                                                #106
                                                                                                Thousand Oaks, CA 91362-6426
                  Case 2:18-bk-21394-BB              Doc 170 Filed 09/24/19 Entered 09/24/19 06:06:15 Desc
S.B.S. Trust Deed Network                             SRA Associates
                                                      Main   DocumentLLC Page 86 of 86  Sequoia Financial Services
31194 La Baya Drive, #106                             401 Minnetonka Rd                                    28632 Roadside Drive
Thousand Oaks, CA 91362-6426                          Somerdale, NJ 08083-2914                             Suite 110
                                                                                                           Agoura Hills, CA 91301-6074


United States Trustee (LA)                            Wagner, Falconer & Judd, Ltd                         Wayne Platt
915 Wilshire Blvd, Suite 1850                         325 North Corporate Drive                            205 N Tigertail Road
Los Angeles, CA 90017-3560                            Suite 100                                            Los Angeles, CA 90049-2803
                                                      Brookfield, WI 53045-5828


Douglas M Neistat                                     James R Felton                                       Sam S Leslie (TR)
G&B LAW, LLP                                          16000 Ventura Blvd Ste 1000                          3435 Wilshire Blvd., Suite 990
16000 Ventura Blvd.                                   Encino, CA 91436-2762                                Los Angeles, CA 90010-1998
Suite 1000
Encino, CA 91436-2762



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


LOS ANGELES COUNTY TREASURER & TAX COLLECTOR
PO BOX 54110
LOS ANGELES, CA 90054




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       (u)Elderlife Financial                               (u)Hurwitz James Company
                                                      4299 MacArthur, Ste 212
                                                      Newport Beach



(u)Platinum Loan Servicing, Inc.                      (d)Daimler Trust                                     (d)Lisa Frances Platt
                                                      c/o BK Servicing, LLC                                205 N. Tigertail Road
                                                      PO Box 131265                                        Los Angeles, CA 90049-2803
                                                      Roseville, MN 55113-0011


End of Label Matrix
Mailable recipients     38
Bypassed recipients      6
Total                   44
